 CLA.~SSIC 1RUC`) RFNVAI4 (ORPK~443Classic Truck Rental Corp. and James Parker andHerman McLean and Local 138, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Party to theContractLocal 138, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and James Parker and Classic TruckRental Corp., Party to the ContractClassic Truck Rental Corp. and Automated BreadCo. and James Parker. Cases 29-CA-5993, 29-CA-6469, 29-CA-6580, 29-CA-7044, 29-CB-3087, 29-CA-7072, and 29-CA-7155August 5, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMHERSJENKINS AND PENEI.I OOn April 24, 1980, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, counsel for ChargingParty James Parker and the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Classic TruckRental Corp., Brooklyn and Great Neck, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.I The Administrative Law Judge relied on a letter from a state board(lf mediation arbitrator as a basis for finding that Jamnes Parker's suspen-sion did not violate the Act. We place no reliance )on he contelts of thearhitrator's letter in finding that Respondent Classic', disciplinary actionsagainst Parker ere IIot unlawful Parker's nisconduct. particularly his"stealing time," provided sufficien cause for dlsciplinary action up to andincluding discharge Parker's continuing disregard for company rules. de-,pite sexeral s.irnings. prompted Respondent Classic to file the notice ofInten to arbitrate Parker's discharge ltcause we find that RespondentClassic sas justified in lking this actioi. and thai Respnderlt Classicuas not mnlolt;lled h a ll\ll\rlemlent h Parker i prlleclted concertedaclti ies, II, subsequent uspen ion of Parker Bias la fftil Ni ecepr llonWere taken uith respect to tIhe Adlnilimratic I a Judge's other finld-InRg251 NLRB No. 56DECISIO)NS I I M N I A1 I n C,\ Sli1 I \1 1-. J\(OBS. Administratise la\\ JittdicThese consolidated cases were heard before tilte iBrooklyn, New York, on December 18 and I9. 1978, anidJanuary 29 and 30. February 1, and September 24. 17Q Charges in Cases 29-CA-5993 and 29 C1 H3(i87 kcerefiled on October 19, 1977. by James Parker an indix idu-al. A consolidated complaint issued based on saidcharges on December 28, 1977, alleging that RespondentClassic and Respondent Union maintained a collectt\c-bargaining agreement covering driver and helper em-ployees of Respondent Classic but nevertheless refusedto permit helper employees to become members of Re-spondent Union or to apply the terms and conditions ofthe collective-bargaining agreement to them. The consol-idated complaint further alleges that agents and supervi-sors of Respondent Classic threatened employees wnithdischarge if they became or remained members of Re-spondent Union or if they gave assistance to or support-ed said Union. The consolidated complaint further al-leges that Respondent Classic also requested its employ-ees to sign a petition to remove James Parker as stewardand promised employees additional work if the. woulddo s. Additional allegations contained in the colnsoli-dated complaint charge that Respondent Classic assignedParker more arduous and less agreeable job tasks by re-moving his helper and changing his starting time and as-signed employee Eddie Pagan to more arduous anti lessagreeable job tasks by removing his helper becauseParker and Pagan had engaged in union and other pro-tected concerted activity. Said consolidated complaintadditionally alleges that Respondent Union filed and re-fused to process a grievance filed by Parker because ofarbitrary and irrelevant considerations and because hehad attempted to assist the helpers obtain their rights andbenefits under the collective-bargaining agreement. Bythe acts described in the consolidated complaint Re-spondent Classic is alleged to have violated Section8(a)(1) and (3) of the Act and Respondent Union is al-leged to have violated Section 8(b)(1)(A) and (2) of theAct. Respondents filed answers denying the commissionof any unfair labor practices.The charge in Case 29-CA-6469 was filed on June 1o,1978, by Parker against Respondent Classic Complaintissued thereon July 21, 1978, alleging that RespondentClassic demoted Parker from his position as driver tothat of driver-helper and refused to provide Parker.Pagan, and others with a fifth day of work while provid-ing such to other employees because of Parker's activi-ties as shop steward, because the other employees re-fused to sign a petition to remove Parker from his posi-tion as shop steward, and because of their having en-gaged in other unspecified protected concerted activities.Respondent Classic, in its answer, timely filed. deniedthe commission of any unfair labor practices.I Sanltiord Pollack. [Esq. appearing for Re, mideinl i tipl,,rs. ,,ipre o slI .i reniher lof Ihe las firm oi (iletirirti & , I ,1 kCLASSIC RCK RNTAL R 443 444I)4 ( ISI()NS ()F NAIIO()NAI I.A1()R RFIlAII()NS t()ARI)Ihc cllar ge ill (C';tc 29) CA 58X() was filed August 2,1')7S, h P'arkc-r giinst Rcspondenl Classic and con:-1pl;aint issued threonl September 12 1978. alleging thatRcspnttilctil Classic filed a noticC of its intcnlion to arhi-itlc Ilic issue o' \hlicther it could discharge Parker be-cause of inefficiencies iln peri'rming his job and soughtthe discharge of Parker because he engaged in union andother concerted activilies and because he filed chargeswxith the National abor Relations oard and gave testi-1lonl tlliuner the Act Respondent Classic, by said acts, isalleged tIo have violated Section 8(a)(1), (3), and (4) ofthe Act. Respolldent Classic, in its answer, denied thecommission of any unfir labor practices. On October 6,1978, the cases in which complaints had been issuedwere consolidated for hearing.As indicated above, the hearing opened on December18, 1978, and closed on February 1, 1979. On February26. 1979, however, the charge in Case 29-CA-7044 wasfiled against Respondent Classic by Herman McLean, anindividual, and on April 18, 1979, complaint issued alleg-ing that certain agents of Respondent Classic had warnedand directed its employees not to become members ofRespondent Union despite the fact that there was in ex-istence at the time a collective-bargaining agreementcontaining a union-security clause. The complaint furtheralleges that Respondent Classic failed and refused to payMcLean the wages and benefits to which he was entitledunder the collective-bargaining agreement because of hisnonmembership in Respondent Union. Finally, the com-plaint alleges the discriminatory layoff of McLean be-tween January 5 1979, and March 26, 1979, because ofhis attempts to become a member of Respondent Union.2Respondent Classic filed an answer in timely fashiondenyig the commission of the unfair labor practices al-leged.On March 12, 1979, arker filed the charge in Case29-CA 7072 against Respondent C!assic and on April 30,1979, complaint issued alleging that Respondent Classicsuspended Parker because of his union and other protect-ed concerted activities and because he filed charges andgave testimony under the Act. On May 11, 1979. counselfor the General Counsel filed a "Motion To FurtherConsolidate Cases and To Reopen the Hearing." OnMay 25, 1979, the motion was granted.Meanwhile, on April 25, 1979, Parker filed the chargei Case 29-CA 7155. On May 30, 1979, the Regional Di-I coi pl.llit ln C(;ia, 29 CA 7(044 .am en ded or the ilbjectlioinot c1 ul, t for1 R llp idrli Classic h addillg the allgatiln lhlat Mcl t ansis, d elnied a lfith d of w rk fr discrimi natory reasons Counel forR esp dc l i lasi c in hi brief argues thatl. y permi ing he ( eneral(C iSCllo Ii illlcd the c oll plainl after he. the General Couns el, hadreled. Rspoll illl (.lassic's reTpresel l ait e Was denied an oppIolluiit l tocontfrir, ll itl, cro-s ClMill r ll M I.ealn oln he issue The record does lotsupporl Ihls coltenlio( .ihowe:er The fact is that. w ithin seconds of the(; ell al ( oiiC els' anInoInlcenllln thlai he was resting. Respondenl Cllassicalso ested .nlt n immediately, the General Counsel mo,ed to amendtIe l nip l illt so ; s i hiave iit "comporl 'A:ih the testii moilN o1 Ihercclrd" l ilt rgard to tis issue the General Counsel explained tIlha t l ieI ti illIlnle id to l l o c io ;alllnend before resillg and annot lnciid tIhlt iek. A iS Il 1111 ll ill ltl er t) tndicale Iihat he Woulld not catlll a ll addiili n-iI \ 1 l llt'li. e ¥'1 C n the ( iiCl ll t.'IIIIl' s Ill ll til (i llo a lCid ias graill i.dR-spolllet CL-%.ic % , lri'Cllll iiti e ,1 , gix t the oppor i toil reopenli, ..'s .ai call Mcl can 'sh,, sa s til i (tie h earing roo , anioiecse ho r pulrpows f c1ro%-callltill i ot n H tItlie dclied the ffer Masil ing 1ssill r i tihc rec lld is it ow xl.iss and will rt"rector for Region 29 issued an order consolidatingcases,:and consolidated amended complaint and noticeof hearing providing for consolidating Case 29-CA-7072with Case 29 CA-7155. The consolidated amended com-plaint contains all of the substantive allegations containedin the complaint which issued on April 30, 1979, in Case29-CA-7072 but also alleges that Respondent ClassicTruck Rental Corp. and Respondent Automated BreadCo. are joint employers, and that Automated Bread Co.terminated Parker because of his union and concerted ac-tivities and because he filed charges and gave testimonyunder the Act. Respondent Classic and RespondentAutomated Bread Co. filed a single answer denying allsubstantive allegations.The issues are as framed by the allegations and an-swers as outlined above. All parties appeared at the hear-ing and were afforded full opportunity to be heard andto present evidence and argument. Briefs were filed byRespondent Employers and Respondent Union.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACII. JURISI)ICTIONAI. FACSClassic Truck Rental Corp. is a New York corporationwith its principal offices and places of business located inthe borough of Brooklyn, in the city of New York andin the village of Great Neck, both in the State of NewYork, where it is engaged in the business of performingproduce transport services and related services. Duringthe year immediately preceding issuance of the initialcomplaint herein, Respondent Classic, in the course andconduct of its business, performed trucking servicesvalued in excess of $50,000, of which services valued inexcess of $50,000 were performed for various enterprises,each of which is in interstate commerce by reason otherthan indirect inflow or indirect outflow. The complaintalleges, the answer admits,4and I find that RespondentClassic is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.,II. HI. I HOR ORGANIZAI'ION INVOI V.I)Local 138, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.At lic timle l it Regionll iucd il (l tel r ItillS diltilg (ail se 2 ( CA7072 ,:ilt (Case 29-CA 715. n1 I l i order cnlili lda(ig Case 29 CA7072 w ilh Ihe earlier cases aid reopening Ihe haring had alread issuedSinlce the hearing had been reopened. a questulin clncerning furtheronsolidation wuld nmore apprpniately h andle(l through mtion Iome raiher than through aln order from he Regioin When Ihe hearing wasTeellrened on September 24, 17, a mlotill toi coi,ohlidate Case 29 CA7155 il h the earlir cases las rlentertained and graltle Responde t',IlOtse1 '\ As ioffcd adil dit lll lll iti i prepare his defenls eRespe ondelnt lassi : ilnletl ed its allster s ;al l he caritlg t il admii llUJui tti ion Il rl' Atlilaiet. tJtta Ci i lobtailtd hs si rttl e If Itsheg i a oilnt ellplsl s itih Clas ic. Ihe illtl.ai;ll tlf tltch is d liscl s , dinit ra IK ./(X tllilh'-,tnrll Ieri/zl'r ( ld il f/iti i lu I Pritiic r (I. l ,NI R 8h2 (119h ) CL.ASSIC TRU:CK RFNTAI CRP.'44'III. THE UNFAIR I ABOR PRAC IICES Al I F(il)"Classic Truck Rental Corp. is engaged in the transpor-tation and delivery of produce, bread, and other mer-chandise to retail stores.' Among its employees are driv-ers, helpers, and driver-helpers. Mark Jacobson is itspresident, a position he has held since 1972.Cases 29-CA-5993 and 29-CB-3087James Parker. one of the Charging Parties herein andan alleged discriminatee. was first employed by Respond-ent Classic on July 18. 1972, as a driver-helper deliveringproduce. At the time, Classic employed approximately 10drivers and a like number of helpers, one to assist eachdriver. During the first year or two of his employment atClassic, Parker drove. About a year after he was hiredParker was given his own route and became a full-timedriver with an increase in wages, though occasionally hestill worked as a helper.In May 1974, the Union undertook to organize thedrivers at Classic Truck Rental Corp. No attempt wasmade to organize the helpers and no authorization cardswere distributed to or signed by the helpers.8At no timethereafter were Classic's helpers asked to join Respond-ent Union.9Following the organization of the drivers, RespondentUnion and Respondent Classic commenced negotiationswhich successfully resulted in the execution of a collec-tive-bargaining agreement. The contract which becameeffective as of June I, 1974, contains the following pre-amble:AGREEMENTTHIS AGREEMENT made and entered into as ofthis -- day of June 1, 1974 by and betweenCLASSIC TRUCK RENTING located at 21 Can-terbury Road, Great Neck, L.I.N.Y. hereinafter re-ferred to as the Employer and the FURNITURE.FLOUR, GROCERY, TEAMSTERS & CHAUF-FEURS LOCAL UNION #138. NEW' YORK,N.Y. AFFILIATED WITH THE INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS.CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA. hereinafter referred toas the Union. to govern wages, hours and condi-tions herein set forth for Chauffeurs, Helpers, ExtraHelp, Inside Men, Warehousemen, etc.Based upon the mention in the preamble of "Helpers"as a classification of employees and the fact that Re-spondent Classic employs helpers, the General Counselhas taken the position that Respondent Classic's helpersare covered by the contract. The General Counsel alsotakes the position that inasmuch as Respondent Classic's' uring he hearing Resplndent Classic sought t have te instantcase deferred It arbitration. citing Collyer Insulated ire. .4 Gul andlWestern Stemrni Co. 192 NL RH 837 (1971) I declined to d so GeneralAmricran runiportauron Corporation,. 228 NRB 808 11977)7Classic delicr, largetI fo r K FoodsdAhbrahan) Price presidcnl i f the Union. credibhI testified on hismaulter lhs tesirllni .\as supporied b that of Perr) alker aln ildl d-ual enlplo)cd hb Classic al it helper' errs ,';llkel testified .lhout olltrildl ctilonhelpers are covered by the 1974 contract and admittedl\have not received the wages and fringe benefits de-scribed therein. Respondent Classic has, along Awith Re-sponden t Union. maintained and enforced all arraillc-ment. understanding. and practice hereunder helpershave not been permitted to become members of Re-spondent Union and whereunder the colleclixe-bargain-ing agreement has not been applied to them. The Getner-al Counsel maintains that, although Respondenl Classic'semployees are covered by the 1974 hargainig agree-ment, they have not been a warded the fruits of hatagreement because they are not members of RespondetlUnion.Respondent Union argues that the 1974 contract xasdesigned to cover drivers (chauffeurs) (nly. not helpers:that Respondent Union never attempted to or:gani/e RK-spondent Classic's helper employees and nex er did si,The evidence supports Respondent Unllion' argentl forthe record clearly indicates that no helpers ere cr ricquested to join the Union and none .er paid duies or ii-tiation fees. Similarly, Respondent Union also arguis thatthe preamble contained in its 1974 bargaining agreClementwith Respondent Classic is purely boilerplate language,used in similar contracts for the lat 50 or 6() cars andwas never intended to identify employees ill specific jobclassifications emrnployed by Respondent Classic \hich iitrepresents. To support this contention Respotindent Unionoffered into evidence other bargaining agreements con-taining similar language and pointed out that. althoughcertain classifications of employees may ha e been men-tioned in the boilerplate preamble, Respondent Unionrepresented only those classifications mentioned ill thepreamble if those classifications of employees a crce men-tioned elsewhere in the bargaining agreement and , crcassigned a specific wage rate.Apropos its argument, Respondent points out that imits 1974 contract ith Respondent Classic, il article 2where wage scales are laid out, only chauffeurs' ;x agesare specified and there is no mention in article 2 of theagreement of the other possible classifications of orkersdescribed in the preamble. 12In other collective-bargaining agreements" with otheremployers which Respondent offered into e idence inorder to show its general practice. \where RespondentUnion represents classifications other than chauffeurs.namely, helpers. warehousemen. and machine operators.the wage scales, unlike in the instant case, are laid out illarticle 2 of those agreements, specifying the preciseamount to be received by employees in each classifica-lion. Thus, only if classifications of employees appear lthe wage scale section of the agreement ith specificwages assigned to such classifications would those classi-So credibhi testified Unioln Rpreseita iec Araha riti re arid iil-plicce helper Perrs Walker.' Resp Union's Exh 3t ()ther such possible classificaions l s i Helper. ' xtra help, t 11il(Men,. Warehlusenln. etc" 111 Responldent Ut111io , brief II i Cru1\ ils IniIN argued that the listing of polible cla fi caiio ,i tarld ill, le pi-iamble calil he colsidered i s'pecific llIlt stliptll inll' iti llllIbe u r et- .t" `llch if iCt N to tld ill akC t a it l ,ljitp , o\agie i, Io con ite]i , to nitak 1ilapptpliltS cc Rep t al,,, I i iCLASSIC TRUCK RENTAL CR 445 440DECISIONS OF NATIONAl LABOR RELATIONS O()ARDfications he included in the unit and represented. If, onthe other hand, certain classifications of employeeshappen to he mentioned in the preamble, and employeesin said classification are, in fact, employed by the em-ployer-party to the contract, but said employees are notassigned a wage scale, these employees are not in theunit. are not represented by the Union. and the Unionclaims no jurisdiction over them.I ind Respondent's argument convincing and I con-clud., in accordance with the testimony of the wit-nesses14 testifying on the subject as well as an analysis ofthe exhibits offered, that the 1974 labor agreement be-t-eet Respondent Classic and Respondent Union wasne\er meant to cover the helpers, that the Union there-fore never intended to represent the helpers or to applyits labor agreement to them. A labor organization neednot represent employees if, in good faith, it honestlychooseS 11ot to d(lo so. 5Prior to 1974 Respondent Classic's employees weredriving 5 days per week. In that year, however, the Em-ployer announced that there would no longer be a fifthday dlivery but that employees would be provided withother work in order that they could be paid for working5 days. Thereafter they washed trucks and trailers,swept, and did odd jobs on the fifth day. This fifth day'swork was set up on a revolving seniority basis wherebyone or more employees would report on a Wednesday,the nondelivery day, while the others stayed home andwere paid for half a day. Certain employees did not careto wash trucks and so did not work the fifth day at all. i Others would wash one truck and then go home for theday. This displeased management. Neither managementnor employees were satisfied with the system.Another means utilized by the Employer to provide afifth day of work for its employers was to assign one ormore of them to make what was known as the Philadel-phia run. This consisted of a driver being assigned thetask of driving one of the Classic trucks containingempty bread racks to Philadelphia and returning with aload of bread for the Automated Bread Company. Theassignment was initially made on the basis of rotating se-niority and employees were compensated by payment ofa full days' pay for the single trip to Philadelphia. On oc-casion drivers would be requested to make a bread runto Philadelphia outside his regular hours, rather than as afifth day. Thus, on a Sunday or on a weekday after com-pleting his day's work a driver might be asked to make arun to Philadelphia. On these occasions his acceptance orrejection of the opportunity was optional and, if hechose to make the run, he was paid $30 over and above4 Jamrel '.rker, the Charging Party herein. admitted that the 1974labor agreerentll otlly cosered drisers.' Lo 1,al 44 ud 'ashington State .4sociaion o( the United Association forl;ilnr aUtnd .pprentic es of the Plumbing and Pipefirtting Induqtry of theI'mlltrl Statur and Canada (Indutrial Contracting Co.), 195 NLRB 225('72). affd 82 IRRM 2687. 70 LC '13,448 (9th Cir. 1972). InternationalRrothrrhhod oJ Electrical Workers. AFL-'IO0-CLC (Steinmertz ElectriwalContractors tlssoiation, Inc. ) 234 NLRB 633 (1978).' According to Mark Jacobhson, the president of Clasic. James Parkerad ised manlagement in 1974 that he did not want to wash trucks Parkertestified that he worked the fifth day washing trucks, sweeping, anddoing odd o,hs .land died complaining about it to management SinceJaciLhs(itl admnillted ome doubt in hi, lestimony, I credit Parker on thispoilnhis regular wages for each run. It was possible sometimeto make two such runs in I day at 30 per run. All Phila-delphia runs were assigned by members of Classic's man-agement, made in Classic trucks, and compensated for byClassic checks.Although, as noted above, the Philadelphia run as as-signed initially as a regular work day (fifth day) on a ro-tating seniority basis, eventually the employees with themost seniority began to insist that they be assigned thatrun on Wednesdays, the day that produce deliverieswere not being made, to the exclusion of the less seniormen. A controversy arose when other drivers com-plained that, if they had to make the Philadelphia runafter completing their regular day's work, it would betoo late in the afternoon. 17 Clearly, the $20 difference incompensation between making the run as a fifth workday for $50 and making it late in the afternoon for $30most certainly must have added to the dissatisfaction ofthose receiving the lesser sum. Thus, certain of the driv-ers made it plain that they did not wish to make thePhiladelphia run for $30 while others were receiving $50for the same work.Parker began making the Philadelphia run in 1976 anddid not complain at first since he needed the extramoney.8"Later he, along with others, became discon-tented with the situation and made his feelings knownjust as they did. He spoke with the other drivers on anindividual basis and it was generally felt that, because thedrivers sometimes had to wait for a long time in Phila-delphia, it just was not worth the 530 to make the run.The general discontent and refusal of certain employ-ees to accept assignments of the Philadelphia run result-ed in Jacobson's calling a meeting of employees andcriticizing them for refusing to do the work which hehad made available. Though some of the employees indi-cated that they feared reprisals or discipline for refusingthe work which the employer had made available, by theend of the meeting the issue still had not been resolved,and it was still left up to the individual driver as towhether he would accept the Philadelphia run or not.The 1974 contract was due to expire on June 1, 1977.Therefore, the employees in the unit got together some-time prior thereto and elected a negotiating committee.Parker, who had been a member of the Union since late1974 or early 1975, did not attend the meeting but wasnevertheless elected to the negotiating committee. There-after, he met with the other drivers to discuss what theywanted included in the new contract. Significantly,Parker testified that it was his understanding that he, aspart of the bargaining committee, was to bargain onbehalf of the drivers only, not the helpers. In fact, theonly time the helpers were discussed during negotiations,according to Parker, was when someone suggested that,if the Employer should terminate the helpers, the driversmight in that way obtain more money.The 1977 contract negotiated by Abe Price as repre-sentative of the Union, the negotiating committee, and' According to the testimony of Parker'* Parker was also, upon occasion, permitted to make a late afternoonrun in lieu of reporting in for a scheduled Wednesday run and vsas corm-persalted for it a though it were a fifth dab CLASSIC TRUTCK RENTAL CRI'447Classic was, in all relevant parts, basically the same asthe 1974 labor agreement. That is. it contained the sameboilerplate language mentioning "Chauffeurs. Helpers,Extra Help. Inside Men, Warehousemen, etc.," but limit-ed its actual coverage in the body of the instrument tochauffeurs and contained a wage scale provision cover-ing only chauffeurs or drivers." Price credibly testifiedthat the 1977 contract was intended to cover chauffeursonly, not helpers. Although the 1977 labor agreement,like the 1974 contract, contains a union-security provi-sion, the record contains no evidence that the helperswere ever required to join the Union or that at any timeprior to the execution of the 1977 contract they request-ed membership in the Union. Throughout the entire termof the 1974 agreement and for several months after theexecution of the 1977 agreement, the helpers receivedwages and benefits entirely different from those providedfor in the two Teamsters labor agreements. They hadnothing to do with the Union, paid no initiation fees ordues, filed no grievances, and were considered by every-one, including themselves, to be outside the unit. I find,contrary to the General Counsel's allegation, that theUnion did not represent the helpers or anyone else de-scribed in the boilerplate language contained in the pre-amble of the two labor agreements except the chauffeurs,that the helpers were outside the recognized bargainingunit, and that the Union therefore had no obligation torepresent them, nor any duty to insist that the Employerextend the provisions of the collective-bargaining agree-ment to them.2Similarly, I find, for the same reason,that the Employer had no obligation to extend the wagescale or other benefits contained in the labor agreementsto the helpers or other employees outside the unit and Irecommend that the paragraphs contained in the com-plaint based upon such allegations be dismissed.As noted earlier the means by which a fifth day'swork was provided by Classic to its drivers, the washingof trailers and the trips to Philadelphia, proved not alto-gether satisfactory to the drivers and, since some of themrefused these assignments and others complained aboutthem, management too became dissatisfied with the ar-rangement and in 1977 discontinued the fifth day ofwork. As Mark Jacobsen testified:I had exhausted, at this point, about every means ofcreating a fifth day's work. We had tried one yearto wash trailers. We tried-I created some work,this Philadelphia work. But everything seemed tofall flat. It never-there was always a hassle.Rather than put up with the "hassle" Jacobson discon-tinued this fifth day's "makework" despite the fact that anumber of employees had been grateful for the opportu-nity to get in a full week's work regardless of the type oflabor involved.19 The new wage scale was determined b arbitration. the aard datedJuly 15. 1977. being retroactive to June 1, 1977 The helpers were notdiscussed at the arbitration.10 Inasmuch as the helpers are outside the bargaining unit, the ,4irborneFreight line of cases is clearly inapposite International Brotherhood ofTeamslers. Chauffeurt, Warehouseren and Helpers of Amrnerica. Local N.Vo671 (Airborne Freight Corporation of Delaware), 199 NLRB 994 (1972)Parker, according to Jacobson, was one of those em-ployee s averse to washing trucks for a fifth day's wagesbut Parker denied this. Tony Passaro, dispatcher2andgeneral manager for Classic, testified that he had askedParker to go over and wash trucks to make his fifthday's wages and that Parker stated that he was not inter-ested in washing trucks and did not really care aboutworking the extra day. I credit the testimony of Jacob-son and Passaro over the denial of Parker.Parker was also one of the employees who was notparticularly anxious to make the Philadelphia run inorder to obtain a fifth day's wages. He admitted thatwhen asked by the dispatcher2if he wanted to makethe Philadelphia run, at the end of the day, after com-pleting his regular run, he would decline the opportuni-ty. One Sunday in mid-July23he was called at home andrequested to make the trip to Philadelphia. Parker's wifetold the caller that he "wasn't going to go to Philadel-phia for no $30."On August 4, Parker reported for work and. accordingto Parker, Sal Ross, the dispatcher, told him not topunch his timecard, that he had something else for himto do. When Parker asked the dispatcher what hewanted him to do, the dispatcher replied that he wantedParker to go to Philadelphia to pick up two loads.Parker then asked Ross how he was going to get paidand was told that he knew the deal, meaning, accordingto Parker's understanding, 30 per load. Parker repliedthat he was not going to go to Philadelphia unless he gotpaid on the clock, that is, unless he was paid contractwages. Ross then stated that if Parker did not go toPhiladelphia he would not have anything for Parker todo that day. Parker, having nothing to do, waited aroundthe rest of the day until John McNeil, the shop steward,reported back in at which time he advised him of the in-cident. McNeil told Parker that he would set up a meet-ing with Jacobson concerning the matter.The following day, August 5, a meeting took place, at-tended by Parker, McNeil, Joe Walker, a driver and amember of the negotiating committee that negotiated thecontract, and Mark Jacobson. Jacobson told the groupthat he would not pay Parker for August 4 because hehad flatly refused to go to Philadelphia.24According toParker, he asked McNeil what he intended to do abouthis day's pay but received no immediate response. Afterwaiting a couple of days, he again asked McNeil what2i Jacobson admitted Passaro's supervisory authority22 Sal Ross. the dispatcher at the time. the record indicates. had super-visory authority He is since deceased2a Hereinafter all dates are in 1977 unless otherwise indicated2: Respondent takes the position that the August 4 run to Philadelphiawas a regular assignment to Parker because he had not made that runearlier in the week and had not worked 4 days He was therefore obligat-ed to accept the assignment, and could not refuse to go to Philadelphia a,he could if it had been an offer of a fifth day's work. Parker. on the otherhand, appears to have taken the position that he was free to reject thePhiladelphia run whether or not it was a fifth day's work or part of hisregular 4-day workweek unless he was paid the contract age. ThoughParker admitted on the record that he had never before been paid on theclock for the Philadelphia run, he asserted that he refused to make thatrun on this occasion unless paid on the clock because he was afraid ofbeing detained in Philadelphia, as sometimes occurred. and thereb) re-stricted to just one trip, thus being limited to 30 for the day, a sumwhich he argued was not worth the effortCLASSI TR C RE TA C(Rt 4 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould happen regarding his pay for August 4. McNeilreplied that he had been unable to get in touch withPrice. Thereafter, according to Parker, he tried to con-tact Price himself concerning his pay for August 4 butwas unsuccessful.On August 12,25 1 week after Jacobson advised Parkerthat he would not be paid for August 4, Parker washanded a memo, disciplinary in nature:August 12, 1977To: James ParkerPlease be aware that it is your obligation to doany run that you are designated by our dispatcher,Sal Ross.On August 4, 1977, you were assigned a Philadel-phia run, but you flatly refused to accept the assign-ment.May this letter constitute a last reprimand. Arepeat of this situation will lead to dismissal fromemployment.Very truly yours,/s/ Mark JacobsonMARK JACOBSON, PR iS.cc: Local 138OfficeJames ParkerWhen Parker received the August 12 disciplinarymemo concerning his refusal to take the Philadelphia runon August 4, he brought the memo to the attention of hisshop steward and asked McNeil to contact the Union forhim. Parker waited a couple of days, then asked the ste-ward what had been the result. McNeil once again ad-vised Parker that he had been unable to contact Price.Parker then called the Union himself, spoke with the re-ceptionist and told her, apparently in Price's absence, totell Price that he would like to talk with him. Parker wasnot immediately contacted by Price however, and he didnot discuss the August 4 incident or the August 12 disci-plinary memo with Price until a month and a half afterthe August 4 incident had occurred,26and that wouldplace his discussion with Price concerning these connect-ed matters in mid-September.Meanwhile, sometime in mid or late August an elec-tion for a new shop steward was held. Only the driv-ers27participated in the election and Parker was elected.Just after his election, and about a week after his leavinghis message with the receptionist at the Union's office,according to Parker, he wrote a letter28to Joseph Trer-2. According to the credited testimony of Mark Jacobson, a certainperiod is set aside each Friday for management to discuss work problemswhich may have arisen during the week. It is at this time also that mat-ters requiring discipline may be discussed with employees. Both August 5and 12 were Fridays At the time this disciplinary memo was issued toParker. he had not yet filed a grievance or brought the August 4 incidentto the attention of anyone besides McNeil.'2 Parker so testified2 The helpers did not participate in the election. When testifying con-cerning the election of August 1977, Parker admitted that the helperswere not covered by the contract. In earlier testimony he had insistedthat they were.>. Parts of the letter, written in longhand, are totally illegible.Teamsters, intimating by the context of his testimonythat his letter was in pursuance of his pay for August 4.The supposed letter29to Trerotola was not, however,addressed to him but was apparently a copy of a letterwritten and addressed to Price:2940 W. 2st St.Brooklyn, NY 11004Abe PricePres. Local 138I.B. of T.C.W. and H. of A.1038 Jackson Ave.Long Island City, N.Y., 11101Dear Sir and Brother,The men of Classic Truck Rental Corp. _--3are members of Local 138 in good standing with theUnion. Their Agreement with Classic Truck Rentalhas been broken.The men are not working their fifth (5) day andthe Agreement calls for forty (40) hrs.Their seniority rights are not being upheld. Menon the lower scale are taking all the bacon home.They feel on the whole that this shop is unorga-nized and they are calling on you to organize theunorganized.These men have not received their new medicalcards. The men want to know why their pensionfund does not start until June 1, 1979.And what happened to all of the past pensionfunds. Helpers must be put into the Union (goodsteady working helper).The Labor Dept. said that the agreement must beupheld -- enforced by the Union. And if thesethings -- to them. And we will bring the UnionJoint Council No. 16, The Eastern Confer-ence -- President if the -have to --MembersI) James Parker SS [shop steward]2)-Herrera3) Joe Walker4) Frank De Bellis5) Daniel J. Brown6) Name scratched out7) Eddie Pagan8) Israel Castro9) Ray Phippsyours truly,James Parker, SSTrerotola's reaction to the receipt of Parker's letterwas to refer the matter to Price for handling, a copy ofhis cover letter and of Parker's letter being forwarded toParker. At one point in his testimony Parker stated that,after he received the letter from Trerotola, Price came2' I find, for reasons stated hereinafter, that the letter offered int, ei-dence as the one sent to rerolola h Parker i mid-August could nolhave been sent then. he letter so identified a's clearly ritten at amuch later date.:3o Blanks indicate portions of the letter hich are undecipherableNote that the letter is undated CL.ASSIC I-RUCK RENTAL CORP.449down to the shop and told him that he would take Park-er's case to arbitration in order to get him his day's pay.Elsewhere. Parker testified that Price had already prom-ised to take Parker's case to arbitration in a couple ofweeks and that he, Parker. wrote to Trerotola only afterwaiting more than a couple of weeks for Price to takesome action. He stated, "So I gave him sufficient time toget the arbitration together." Because of this discrepancyin Parker's testimony concerning his grievance and al-leged promise of arbitration, and the absence in theletter3' of any direct mention of Parker's personal griev-ance or of arbitration, I do not credit Parker with regardto this matter where his version differs from that ofPrice.According to Price, he did, in fact, discuss withParker his claim for a day's pay based on the August 4incident. The discussion32took place at the Employer'splace of business following a telephone call whichParker made to Price during which Price agreed to talkwith Parker the following Friday when he would be atClassic for his regularly scheduled weekly meeting.When Price arrived Parker asked him about the day'spay which he claimed was owed to him by the Employ-er. He asked Price to process his grievance. Price toldParker that the Philadelphia run was out of his jurisdic-tion, that Local 138 had nothing to do with the oper-ations at Automated Bread Co. and therefore he couldnot handle the matter. Price testified that, although MarkJacobson was the employer at Automated as well as atClassic, the Philadelphia run was not the normal oper-ation as far as Classic was concerned and that the Phila-delphia run was work which was within the jurisdictionof another union, Local 239, which represented the em-ployees of Automated and which operated out of a dif-ferent warehouse. Price denied having negotiated withClassic concerning the Philadelphia run and on the basisof the above explanation refused to take Parker's griev-ance further.There is nothing in the record to indicate that, afterPrice explained to Parker his reasons for not pursuing hisgrievance, Parker was not satisfied. On the contrary,Parker did nothing thereafter to show that he expectedfurther action. On October 19 when Parker filed hischarge against the Union, he did not mention in thatcharge the August 4 incident nor did he mention himselfby name. Rather, the October 19 charge states::I Although the General Counsel offered Parker's letter to Price as anattachment to Trerotola's letter of August 22. I do not believe that Exh5H was the proper attachment to Exh 5A Not only does Parker's letterfail to mention his grievance or arbitration but Parker testified concern-ing a meeting in October during which he showed Price a petition signedby nine employees containing various grievances which he told Price hewould he receiving later in the mail This petition appears to have beenattached a GC Exh. 5H to G.C Exh 5A in error Clearly if Price wereto receive this petiion for the first time after the October meeting itcould not have been attached Io Trerotola's letter of August 22 In thatcase, the General Counsel never offered documenltar substantiation inthe form of a copy of 'arker's letter toI Trerotol a to support his itstinlo-ny concerning his effort, t file a grievance based on the August 4 illnci-dent horrl. xh 5 obs hiousl did not come to Price's attentio inAugust through I rerotola' Parker dated this discussion as occurrillg in mid-September Pricedid not upply .1 date. other thin 177Since on or about October 11, 1977, the abovenamed labor organization by its officers, agents andrepresentatives, has arbitrarily refused to processthe grievance of certain employees of the belownamed employer concerning the failure of said em-ployer to adhere to its collective bargaining agree-ment with said labor organization with respect toseniority, hours, medical and pension insurancebenefits and other terms and conditions of employ-ment.By these and other acts, the above named labororganization has restrained and coerced employeesin the exercise of the rights guaranteed in Section 7of the Act.Thus, it is patently clear that, whatever gave rise tothe filing of the charge on October 19, it was not any-thing that occurred in August. Rather, it appears that thegrievance which is the subject of the October 19 chargeagainst the Union has to do with a problem which aroseon or about October II, just as stated in the charge. Ithas nothing to do with Parker's loss of a day's pay onAugust 4 but rather with the Union's alleged refusal toprocess a grievance of certain employees concerning thefailure of Classic allegedly to adhere to its collective-bar-gaining agreement "with respect to seniority, hours,medical and pension insurance benefits and other termsand conditions of employment." These matters are thesubject of the petition drawn up by Parker in Octoberand mistakenly attached to Trerotola's letter to Price ofAugust 22. Thus, when Price was advised on or aboutAugust 22 through Trerotola33that Parker wished topursue the August 4 matter, as alleged in paragraph 17 ofthe complaint, and when he discussed that matter withParker in September and refused to proceed on thematter, as testified to by both Price and Parker, he couldnot have done so for the reason asserted, namely thatParker had attempted to assist the helpers obtain theirrights and benefits under the collective-bargaining agree-ment, as alleged in paragraph 18 of the complaint, be-cause there is no evidence that Parker had at that timedone anything to assist the helpers obtain such rights.That happened later. The allegation also contained inparagraph 18 of the complaint in Case 29-CB-3087 thatthe Union failed and refused to process Parker's griev-ance for arbitrary and irrelevant considerations is alsodevoid of evidentiary support. On the contrary, the evi-dence indicates that the Union refused to process Park-er's grievance because it concerned work which Pricedid not consider unit work, that when he told this toParker, Parker accepted this explanation and did notpursue it further. The evidence further indicates that, atthe time Price refused to process Parker's grievance,Parker had not yet undertaken to assist the helpers toobtain union representation and there was therefore noreason for the Union to deny him proper representationbecause of the protected activity alleged. In my opinionP'rice's reasons for refusing to process the grievance,when viewed in the light of the history of the special:':' The coser letter as caplioned "Re Memhber Complaint. JamesParker"CLASSIC TRUCK RENTAL CORP 44q 450I)-'CISI()NS OF NA-IONAL. I.ABOR RELAIIONS BO()ARI)nature of the Philadelphia run assignment, cannot beconsidered either irrelevant or arbitrary. I therefore rec-ommend that paragraphs 17 and 18 be dismissed.Parker testified that, in late August or September,sometime while he was steward, he was approached bythe helpers and asked about their joining the Union.Parker testified that he, Joe Walker, Eugene Herrera.Frank DeBellis, Izzy Castro, and one or two others, alldrivers, went to the union hall to talk with Price. Pricewas not present so, according to Parker, they talked toSecretary Treasurer Vilardo. They asked Vilardo to seea copy of their contract to which Vilardo agreed. Theythen asked him why they, as drivers, were receiving apay scale $20 below that received by other produce driv-ers. The record does not reveal whether or not Vilardoanswered this question. The drivers asked several otherquestions of Vilardo and Parker requested a copy of theconstitution and bylaws which Vilardo promised tosupply. The drivers had not been accompanied on thevisit to the union hall by the helpers but neverthelesssupposedly inquired whether they were covered by thecontract. Vilardo allegedly replied that the only thingthat the helpers were missing in this contract was a wagescale, that they had everything else. Parker was the onlywitness to testify concerning this visit to the union hall.Neither Vilardo nor any of the drivers was called.34Though Vilardo may indeed have stated his opinion thatthe helpers should have been getting everything underthe contract that the drivers were receiving except forthe wage scale, I find his statement not binding on theUnion since he apparently had nothing to do with nego-tiating the contract, and had no part in organizing Clas-sic's employees. In short, there was no foundation laidupon which one could conclude that Vilardo's under-standing of the contract's coverage was superior to thatof Price, who had negotiated and was policing the con-tract.At no time after his discussion with Vilardo did Parkeradvise Price of Vilardo's opinion concerning the cover-age of the helpers by the contract nor did he talk toPrice about whether they were covered. Nevertheless,he did tell the helpers in accordance with Vilardo's opin-ion that they were entitled to everything that the con-tract covered except drivers' wages. Parker testified thathe told this to several of the helpers who approachedhim on the subject in September, but none was called totestify concerning these discussions except Perry Walker.Parker testified further that he tried to assist the helpersas much as possible and as shop steward this was hisduty. He added however that his first loyalty was to theunion men so he would see that the union men would goout on a job before the helpers. He also testified that asshop steward it was his job to see that anyone whoworked 30 consecutive days on the job was taken intothe Union.:" The Ge(neral COInII.el had driver Joe Walker subpcnaed Io estif toIhis and otrher rmatters Iloer, Walkr l Iir 11 t appear al the healillngHisi te, Inot , .cvn if corrohoratei, of Parker's tcstinOlly, sould notaffect he decisionll on ll 11s IsLePerry Walker:'supported Parker's testimony by stat-ing that he did, in fact, seek to join the Union by speak-ing to Parker about the matter. This discussion was inOctober and occurred in the presence of several otherdrivers and helpers. Walker complained to Parker thatthe helpers were not getting holiday pay or sick leaveand stated that he would like to join the Union. Parkerpromised to speak to Price about it. When he did so,Price told him that the helpers could not join theUnion.:a' Parker reported Price's statement to Walkerbut added that he, Parker, would try to get sick leave,holidays, and vacations for the helpers.At this same meeting or at another one, also occurringin early October, between Parker, Walker, and certainother drivers and helpers, Walker again advised Parkerof his interest in joining the Union. Parker told thosepresent that there was a union meeting scheduled for Oc-tober 7,37 that Price would be there, and that they wereinvited to attend. Parker said that at that time he wouldput the question to Price as to why the helpers were notallowed to join the Union.In the meantime, other matters came to the fore whichwere of great concern to the employees, particularly thefact that they were not getting in a 5-day week. TheEmployer by October 1977 had long since discontinuedits practice of permitting the driver to earn a fifth day'spay by washing trucks at the Automated Bread Co.warehouse, because of the problems connected with it.Similarly, Jacobson had discontinued the Philadelphiarun because of the refusal of some employees, includingParker, to accept that assignment without a hassle. Nev-ertheless, because a number of drivers were still interest-ed in finding some means of obtaining a fifth day's em-ployment, Parker, as steward, sought out Jacobson todiscuss with him the means by which a fifth day's wagescould be obtained.According to Jacobson, Parker approached him, assteward, on the subject of a fifth day's work, sometimein late August, September, or early October, asking inparticular what Classic would be having the men workat during the forthcoming winter, as opposed to previouswinters. Parker advised Jacobson of his unwillingness tohave the men wash trucks and sweep down the ware-house as a means of earning the fifth day's wages. Heproposed that Jacobson pay the men 5 days' pay forworking 4 days. Jacobson replied that Parker's sugges-tion was absurd. Parker countered that the men werehauling the same amount o produce in 4 days that theyhad been hauling in 5 days. Jacobson denied that thiswas the case and offered Parker an opportunity to lookat the logbooks. He also argued that he did not controlthe amount of a day's work, that Key Foods made that: 'Perry W'alker. a helper, is not to be conflused with Joe Walker, adrirer and a mrember of the Union:` Since it has been established that the helpers cere outside the unil,'rice aid the Unionl could lalfull decline to oflfer them membership inthe U]nio or to represeCnlt tihem /Intertl muinrr!li rolhrhood / i E/c rliIlorAr. 4111.-('10O-('LS ( St c'ze l/ iricla/ (mllrudc/ori Awnl , iiio.limr ). rupru.:17 rjiti rrtetirigs vsere ,lrtiirnai, held (<l a Friday ()ctolbe 7 % as a; rida, therefrore, Parker s tslrmioni that till mectig occurred on Oc-tober is prlbablN in rrwr C`LASSIC I UCK RE:NTA CRP.451decision. Jacobson and Parker then discussed the Phila-delphia run as a means of obtaining a fifth day's workand Jacobson explained that he could no longer utilizethat means because of the problems which had arisen inconnection with it over the past 2 years. He noted thatbread products are perishable, cannot lie around an extraday before being picked up. and that the company hadreceived complaints in the past that it had been responsi-ble for clogging up the bakery's platform. For thatreason, he explained, Classic had given the run back toAutomated and, since then, it had been doing its ownhauling. Jacobson stated that all he could see doing forthe drivers for the fifth day was to let them go back towashing trucks and sweeping down the warehouse atAutomated. Parker replied that the men were not jani-tors and that neither he nor the men wanted to washtrucks. He insisted that they were chauffeurs, trailerdrivers, intimating that that was the only kind of workthey would do for their fifth day and suggested againthat, if they could not drive the fifth day, then theyshould be paid five days' pay for four days' work. Jacob-son replied that Parker was out of his mind and the con-versation ended there.Parker denied that this conversation ever took place.In fact, he denied ever saying to anyone that he did notwant to wash trucks. On the contrary, he testified thathe and the other drivers wanted to wash trailers whenJacobson took the fifth day away from them. As to thisconversation, I find that it occurred as Jacobson de-scribed it and credit Jacobson's testimony over that ofParker.38I conclude from the content of this conversa-tion, as described by Jacobson, that he was willing at thispoint in time to offer the drivers a fifth day's wages forwashing trailers but that Parker as steward and asspokesmen for the drivers refused the offer.Parker's position with regard to washing the trucks inreturn for a fifth day's wages became known to the otherdrivers, some of whom did not agree with him and, as amatter of fact, blamed Parker for their failure to obtainthe fifth day's wages. This situation was aptly describedby Norris Dabney, one of the drivers, in his testimony:A. Once the drivers get together-(if they don'tlike something that's going on ...they call a meet-ing.Q. Would not they have asked the shop stewardabout the problem?A. Well, he wasn't doing anything about theproblem.Q. Who is this?:" I base my credibility findings on a comparison of the demeanor ofParker and Jacobson while testifying. on the testimony of other itnessesconcerning Parker's stated altitude to.ard the job of ashing trucks, andon incomplete or easise ans,,ers in Parker's testimony ith regard tothe mailer Thus:Q Did there ever come a time hen you complained that youdidn't %vant to 'wash trailers and get your feet et'A No( NKr' Never said It to anlhbody'A NioQ What about hen ,ou crc shop ste.ard. did wou ec er sa;thatls not parlt of he Job lassficrtiot ' function if he dri ers'A I can't recall, can't recollect thaitA. Mr. Parker.Q. This has to do with the fifth day?A. I mean, he was the problem. He wasn't doinganything about the problem.As a result of Parker's failure to obtain a fifth day'swtages and the feeling among the men that he might evenhave been the reason why they were not getting morework, Dabney and some of the other employees request-ed a meeting with management to discuss the subject. Ameeting was therefore scheduled, apparently on aFriday. probably October 7. 9Present were Jacobson,Passaro,40and Ross representing management. Parker,Dabney. and most of the other drivers.At this meeting Jacobson offered once again to reinsti-tute the practice of having the men wash trucks and dosome general cleaning on a rotating basis in order tomake up their fifth day's work. Most of the employeespresent agreed to accept the assignment but a fevs othersrefused. Parker, consistent with his previously stated po-sition, said that he was not in favor of accepting Jacob-son's offer because the men got soaked while vwashingtrucks, and with fall coming on and winter following hisfeet would get wet and he would catch cold.4He statedthat he and the men were trailer drivers, not janitors.Driver Eddie Pagan, present for part of the meeting.sided with Parker and stated that he did not want towash trucks, that he was a trailer driver and not a truckwasher.Aside from Pagan, no one present at the meeting ap-pears to have supported Parker's position. Althoughother drivers expressed their own opinions and there wasa lot of shouting and screaming, Dabney appears to havebeen the major spokesman for the drivers who were infavor of accepting the assignment of washing trucks fora fifth day's wages. According to Dabney, his groupwanted no work that fifth day, whether "it meant wash-ing trucks or whatever." His feelings and those of theother drivers who sympathized with him were quiteclearly very strong, as revealed by Dabney's42testimo-ny:Q. Well, why was this so important?A. Hey, I'm trying to make a living, man. I can'tmake it on 4 days a week.Q. So the fifth day was of critical importance toyou?A. Sure. It would be important to you, too.i1 Several meetings ere called in October and Novsember and herecord is coinsiderably cnfused as tto hat occurred ad What was saidat each meeting I have endeavolred to separate these meetings and de-scribe "hat happened at each in accordance with the most probable. logl-cal. sequential chronologig4" Passaro .as in arid out iof the meeting, participating fr a hil.then leavsing to take care of the business Passaro sas one of Respopdtnt(lasslc's traffic manlagerl anid admittedly had supers isory authotrity4 Accrdilg to tic c rclitt'It Cstilnll of la,aro, Jalhon. ildt)ahtricy42I found [),lhilcie b h. a coni ticing credible tie'.,s, though IIot str-prisiligly his mnitotr ll r 1ailtler, s l Ih tic ctionlsidcrcd( o les, iiportrnce% as nlo ia g d ais his rienory of matters hlch tlie considered oI greal-cr inlporlii.CCLASSIC tRUCK RLNTAL R 451 452DECISIONS OF NATI()NAL AI.ABOR RELATIONS BOARDDabney took a survey of those present and found that ofthose present all but Parker and Pagan were in favor ofaccepting Jacobson's offer. Jacobson, in reply to Parker'sstatement that he would not wash trucks for the fifthday, stated that he was not going to pay a fifth day'swages to the men for not working at all. He noted that itwas not his own fifth day's work that was in question,but the drivers'. He said it was up to the men; it wastheir decision. He added that whoever would like towash trucks or was interested in sweeping the warehouseto make up the fifth day's wages, that type of work wasavailable to them, both drivers and helpers. Those, hesaid, who did not want to do this work would not be ob-ligated to do it but would, of course, not be paid for thefifth day.Parker was not examined directly with regard to thismeeting called by Dabney and the other drivers. He was,however, asked if he had ever told Passaro43or Rossthat he did not want to wash trucks because he did notwant to get his feet wet. Parker emphatically denied evermaking such a statement to either Passaro or Rossthough both were present at this meeting and three wit-nesses testified that he had indeed made such a state-ment. Under strong cross-examination, after first denyingit, Parker later admitted that he "probably could have"told Ross that "there were a lot of men that didn't wantto wash the trucks."44He insisted, however, that henever told Ross that he was among those who did notwant to wash trucks. Pagan was not questioned concern-ing this meeting.With regard to this early October meeting, I creditRespondent's witnesses and find that it took place basi-cally as described by them. Where Parker's testimonydiffers from that of Jacobson, Passaro, and Dabney, Ifind the latter more credible.Following this meeting, a number of employeesavailed themselves of the opportunity to wash trucks andsweep the warehouse in return for a fifth day's wages. Anumber of them, however, did not do so. Among thelatter, according to Passaro, was Parker.Passaro testified to a conversation which he had withParker in October 1977, which clearly must have oc-curred after the above-described meeting, concerning thewashing of trucks. According to Passaro, the discussiontook place I day when he was choosing men to work theforthcoming Wednesday, the day that produce deliverieswere not ordinarily made, and the day the drivers hadoff. Passaro asked Parker to go over to the warehouseand wash out the trucks that Wednesday. Parker repliedthat he "wasn't too interested in washing trucks," that he"really didn't care about ...working that extra day."As noted earlier, Parker denied ever refusing to washtrucks. I credit Passaro.The importance of the above-described event lies inthe fact that it underscores the apparent rift between4': Parker testified that he did inot knoil that t'assaro worked for Clas-sic and denied that Passario had any control oer him, or esen that theyhad any contact with olne anolther·4 Parker testified that, whenl he made this statement to Ross, he wasnot steward but merely made the stlatemcnt in passing.Parker and Pagan45 on the one hand and the rest of thedrivers on the other. This rift later gave rise to actionswhich supply the answers to some of the questions posedby certain allegations in the complaint.The October 7 meeting was apparently scheduledaround Price's periodic Friday visits to the terminal46and was not a specially scheduled meeting called for thespecific purpose of discussing the helpers' desire to jointhe Union. Therefore, a number of items were discussedin addition to this subject matter.According to Parker, Price was advised of the desireof the employees to meet with him and the meeting tookplace just as Parker had promised the helpers. About 15drivers and about 5 helpers were in attendance. Of the20 or so employees present,47the General Counselcalled only Parker, Pagan, and Perry Walker and Re-spondent called only Dabney to testify as to what oc-curred at the meeting. Price and Jacobson also testified.According to Parker, the meeting was called to discussa letter or petition which he had written48and it was hewho chaired the meeting. Among the matters discussedat this meeting, according to Parker, were the pensionplan, the medical plan, and the desire of the men toobtain a fifth day's work.49A document in the record, aletter signed by nine drivers, addressed to Price may bethe petition to which Parker alluded in his testimonythough it was offered for a contrary purpose (infra.) Itcontains references to a fifth day's work, seniority prob-lems concerning younger men getting more work thanolder men, the unorganized status of the helpers, medicalbenefits and the pension fund. If this document was theone which Parker alleges he gave to Price that day, andI conclude that it was, these were probably the subjectsdiscussed at the rmeeting. Parker testified that he read hispetition to Price at the meeting. Then with regard to thepension fund, Parker testified that he questioned Priceabout the late effective date contained in the contract.Price assured him that the effective date was the date ofactual employment. There was no further testimony con-cerning the pension fund and none concerning the medi-cal plan, so it may be assumed that these matters were oflittle relative importance compared to certain other mat-ters more fully discussed.Concerning the request of the helpers to be permittedto join the Union, Parker testified first that Price saidthat "if they joined the Union, he couldn't guarantee thatthey would have their jobs." Elsewhere, Parker testified45 Joe VWalker, another driver i sympathy with P'arker's position, didnot attend the meeting where Jacobson agreed to reistlate the truck-washing job a a means of earning a fifth day's Vsages46 Parker denied that Price visited the terminal ever) Friday but Icredit rice that he did so, if not every Friday. then periodically on thatday of the week47 Pagan estimated the number at betwleen 12 and 14'; No letter or petition ',as offered into csidellce by the G(incralCounsel o support Parker's contention Ilowevcer ( C EFxh 5B, whichpurported to he all attachment to art August 22 letter, fits the descriptiontif tie letter or petiion, discussed al the ()clohcr 7 meeting. whichParker told Price lie s, ould be receling in the nmail41 Ihhough ornie dri.ers s.ere satisfied t slash trucks and sweep the\sarehouse to obtain a fifth day's kuages, Parker. agan aid posihly JoeWalker were not. The issue, at the tinme of this meeting, apparently hadnot been resolved CLASSIC UCK ENTAL CORI'451that Price told the helpers that they "couldn't join theUnion." Price testified at length concerning this meetingbut did not address the subject of the helpers' request tojoin the Union. Perry Walker, a helper who was presentduring the early part of the meeting, testified that hecould not recall what was said by Price at that time con-cerning the helpers joining the Union."oDabney, also inattendance at this meeting, was not asked any questionsconcerning the helpers' request to join the Union. Pagantestified that Parker told the assembled group at themeeting that he wanted a 40-hour week and wanted thehelpers in the unit. Price, according to Pagan, stated thathe would have to call management to find out whetheror not they could have the helpers in the Union. Paganthen testified as follows:Q. Did he say whether he wanted the helpers inthe Union?A. No. He said it wasn't up to him.Q. He said it wasn't up to him?A. It was up to management.On the basis of all of the testimony available, I findthat Price did not state during this meetinq, as Parkertestified, that helpers "could not join the Union." Rather,I find that Price stated, in accordance with the other tes-timony of Parker and of Pagan, that "if they joined theUnion, he couldn't guarantee that they would have theirjobs" and/or that "it wasn't up to him, that it was up tomanagement." Inasmuch as there is no evidence thatPrice had any control over the employees' tenure"' orthat he was an agent of the employer, I cannot find hisstatement(s) in violation of the Act.52Perhaps the topic that was discussed the most duringthis meeting was the subject of how the employeeswould be able to obtain a fifth day's wages. Granted, ac-cording to my understanding of the record, that Jacob-son had already decided to offer them a fifth day's wagesin return for washing trucks and sweeping down thewarehouse, this type of work was apparently not a satis-factory substitution for road work as far as Parker andhis followers were concerned, and therefore Parker andhis supporters, Pagan and Joe Walton, insisted on exam-ining the possibility of obtaining a fifth day's wages out-side the type of employment previously offered. Accord-ing to Parker, at this meeting Price recommended thatthe drivers get rid of their helpers and in this way pickup the fifth day's work. Price made this suggestion, ac-cording to Parker, in reply to Parker's complaint thatmen with less seniority were getting more extra workthan were more senior employees, and in answer toParker's question as to what could be done about it." Walker testified that he heard that Parker and McNeil said that Ja-cohbson did not want an) helpers in he Union I do not rely on this hear-say testiony He also testified hat he heard that Price had made "astatement along th,,se lines"' Again. this lestimony appears t1o he hearsas.and unreliable ince he did not estify as to actually hearing Price makethe statementat Globe ,orrs. I1n , 123 NL.RB 30 (1959)2 Although there vsas ino uch allegation included in the complainagainst the linion here 'i.as alr allegation i the compalilnt against Classicand it, ageitls Clearly. there i. ino e.ldeilce to concluide that Price .,lasone of these alleged agent,Price's testimony was entirely different from that ofParker. Price testified that the question of how the driv-ers could obtain a fifth day's work arose during themeeting but he could not recall precisely in what con-text. He told the drivers that there was nothing in thecontract that guaranteed them a fifth day's work and hecould therefore not compel the employer to give them afifth day. Price admitted that he knew that some employ-ees had been obtaining a fifth day's work outside the unitassignments but felt that it was no concern of his, andwhoever accepted the opportunity to work the fifth day,well, it was to their advantage.Price testified, contrary to Parker, that the question ofeliminating the helpers and thus making a fifth day'swork available to the drivers originated with Parker,Pagan, and Joe Walker, with Parker being the primaryspokesman. They felt, according to Price, that if thehelpers were completely eliminated, they would be ableto obtain the fifth day's work. Price testified that hecould not understand their thinking on the matter, thatall they would be doing was to provide the employerwith a more economical operation. He asked for a showof hands and determined thereby that a majority of thosepresent were in favor of eliminating the use of helpers.3He then told them that, since he had no jurisdiction overthe helpers, he would have to discuss the matter with theEmployer and advise Jacobson of the drivers' feelings onthe matter. To that end he sent for Jacobson.Dabney's testimony was similar to that of Price. Ac-cording to him, Parker wanted to work without a helperwhereas Dabney and certain other drivers wanted tocontinue to work with helpers. Feelings concerning thismatter were strong as reflected by Dabney's testimony:He [Parker] wanted to work without helpers. Wedidn't want to work like that.Dogs work without helpers, not humans.I'm not going to go out with a thousand pieces ofproduce by myself.You think I'm crazy?Thus the split between the Parker faction and theother drivers because of their differing positions withregard to the matter of washing trucks and sweeping thewarehouse to obtain a fifth day's work was broadened bythe further debate and the differing positions taken bythese factions with regard to the matter of eliminatingthe use of helpers.When Jacobson arrived Price told him that the helperswanted to join the Union. Jacobson replied, "No way.'He stated that he would let them go first before hewould let any of them join.54After Jacobson rejecteds The helpers hl had hecn present initially had prohabl. il themeantime been asked Iti lease. It seems highly unlikely that Price ouldconduct a ote among the driers n the subject of eliminating the help-ers' jobs while the helpers sere still present There is. hoeeser. a dis-crepancy in the record on this pint since Perry Walker testified that heand the other helpers were chased out of the meeting by Price and Ja-cobson, thus indicating that the subject of the eliminatln of the helpers'jobs as not broached until Jaacohson arrilcd ion the sceei;' Acordig Io the uncontrildlcted tletlm on of ParkerCLASSIC TRC RENTAL CORP 453 454DECISIONS OF NATIONAL LABOR RELATIONS B()ARDthe idea of the helpers joining the Union, Price informedJacobson that the drivers wanted work without helpersso that they might be enabled thereby to obtain a fifthday's work.55Jacobson agreed to eliminating the helpersfrom the produce runs but stated that he would need 7to 10 days to implement the new system.56He alsostated that the elimination of the helpers' jobs was alsodependent on the approval of Key Foods. At this point,however, certain of the drivers strenuously objected,stating that they did not want to work without helpersand would refuse to take out trucks if they did not havehelpers. Price then told the drivers to make up theirminds: Did they or did they not want helpers. He toldthem that they had better tell Jacobson while he wasthere what they wanted to do. It was decided, at thattime, according to Price, that the drivers would workwithout helpers.57The complaint alleges that on or about October 8,1977, Respondent Classic by Mark Jacobson, its presi-dent, threatened its employees with discharge if theybecame members of Respondent Union. The evidenceadduced at the hearing through the General Counsel'switnesses clearly indicates that, at the above-describedmeeting of October 7, Jacobson did, in fact, make such athreat. Though Jacobson testified on many aspects of thecase, he did not deny making the statement attributed tohim. I therefore find that Respondent Company did, infact, violate Section 8(a)(1) in this respect as alleged.C.W.F Corporation, 188 NLRB 554 (1971), affd. subnom. Retail Store Employees Union Local No. 400, RetailClerks International Association, AFL-CIO, 458 F.2d 792(D.C. Cir. 1972).Following the meeting on October 7, Price engaged afew of the helpers in conversation. At that time he told.. Parker testified that the elimination of the helpers' jobs originatedwith Price rather than with himself and Pgan as other witnesses testi-fied I do not credit Parker but on the contrary find that he and Paganwere the primary movers in this respect Parker's testimony, with regardto his position concerning the elimination of the helpers' jobs, was incon-sistent at the very least:3. And so Price came down and told him-say, well, get rid ofthe helpers, it would make more work for the drivers.And he [Jacobson] told Price, yes. Give him 7 to 10 days PPrice told him, all right, he'd give him 7 to 10 days.Q. What did you say about that?A I agreed to it. If it means more work for the men, yes.But Parker's testimony a little later is:Q As to the elimination of the helpers, when that issue came up inthe October meeting, did you ever say that you didn't want yourhelper?A. No.Moreover, Pagan testified that the elimination of the helpers' jobs wasParker's and he and others voiced approval of the idea..5 According to the credited testimony of Parker.'r Price testified that it was at this meeting that it was decided that thestarting time would be 5 a.m. On this point Price was apparently not to-tally correct. The record indicates that 5 a.m. had been the starting timeall along although there is evidence that in winter the established hourwas moved back to 6 a.m. or later and that there were varying times thatsome employees started work even in summer. For reasons discussed atlength later in this Decision, drivers who were going to work withouthelpers would of necessity have to start at a later hour. Meanwhile,before the new system was able to be implemented, those drivers whowere still working with helpers probably would be expected to continueto report at 5 a.m If there were any emphasis placed on the 5 a.m start-ing time during this meeting by Jacobson, and the record is silent on thispoint, it could account for Price's misunderstanding.them that he had no objection to their joining the Unionand, if they wanted to, they could join. He added, how-ever, that he would not guarantee that they would keeptheir jobs, that Jacobson just might dismiss them. SincePrice had no apparent control over the helpers' employ-ment, in the absence of any evidence of Agency, I findno violation in Price's statement to the helpers. Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica. and Local 222 (lowa Beef Processors, Inc.), 233NLRB 839 (1977).Sometime shortly after the October 7 meeting, prob-ably the following Monday, Jacobson, in order to beginimplementing the program decided upon at the earliermeeting, asked Parker if he had any objection to goingout on his route without a helper. Parker replied in thenegative and stated that he did not want to work with ahelper.58Reasoning that it would be best to let the driv-ers' representative, their shop steward, be the first to goout without a helper, Parker was chosen to begin phas-ing in the new system, since it could not be done all atonce. Also, Jacobson, having found out that certain driv-ers had definitely rejected the idea of driving without ahelper, did not intend to apply a general rule and forceall employees to drive without helpers. After Parker,other drivers who preferred to work without helperswould he phased into the newly implemented system.This included Pagan and Joe Walker, apparently thesame day. When Jacobson tried to send the other driversout without helpers, however, they balked and refused totake the trucks unless they had helpers. Jacobson calledPrice to complain to him that a majority of the driverswere refusing to take out the equipment without helpersalthough some had done so. Despite Jacobson's com-plaint, it was still Price's understanding that the programto eliminate the use of helpers would still be implement-ed.Through the week following the October 7 meetingJacobson continued with the plan to eliminate helpers. Inall he laid off five helpers before (as he testified) "therewas a revolution in the shop."On Friday, October 14, Price visited the Employer'splace of business. When he arrived he found that anotice had been posted on the bulletin board calling foranother meeting. Though Price had not written thenotice or called for a meeting, his name had been signedto it. Price was annoyed and asked Parker who hadcalled the meeting. Parker admitted that he had bothcalled the meeting and signed Price's name to the notice,then apologized for having done so. Parker had calledthe meeting to once again discuss the fifth day's work inlight of the fact that there were still some helpers on thejob.59Since Parker rather than Price had called themeeting, he opened it. After about 5 minutes Price camein but refused to remain and left after 10 or 15 minutes,telling Parker to run it himself. Price did, however," This incident appears as credibly testified to by Jacobson.59 Parker testified that at this time no helpers at all had been removedfrom the trucks. In light of the commotion that attended the meeting andthe admitted anger of the drivers toward Parker because of the elimina-tion of the helpers. it would more likely appear that at least some helpershad already been eliminated. CL.ASSIC TRUCK RNTAI. CRP.'455remain on the premises. After Price left the meeting, ac-cording to Parker, the men became unruly. Parker ad-mitted that the drivers were upset about the eliminationof the helpers,"0were complaining and blaming Parkerfor their loss of helpers. They carried on to such anextent that Parker could not handle them any longer andleft the meeting in the middle of it.After leaving the room where the meeting was beingheld, Parker met Price and advised him of the problemshe was having conducting the meeting, then left. Shortlythereafter some of the men came out of the meetingroom and asked Price to come in. They complained tohim that the shop steward had run out on them andthere was nobody there to conduct the meeting. Priceinitially refused to go into the meeting since he had notcalled it himself, but then relented and, because of theirapparent frustration, agreed to participate.When Price went into the meeting the men com-plained that Parker had run out on them, and since hewas the steward, they wanted to elect a new shop ste-ward. This was the stated preference of a majority ofthose present. Price refused to permit any action to hetaken with regard to electing a new steward or removingParker from his stewardship without hearing Parker'sside, and he had apparently left the premises.6i Price ad-vised those present that he would not call another meet-ing or do anything with regard to the shop stewardproblem until he received a request from a two-thirdsmajority of the people for an election of a new shop ste-ward.Shortly after the October 14 meeting from whichParker fled, very likely the same day, Norris Dabneydrew up a petition to have him removed as steward.Dabney circulated the petition and a majority of thedrivers signed the petition.62In fact, according toDabney, everyone except Parker, Pagan, and Joe Walkersigned the petition and of course Dabney did not requestParker to sign it. He did ask Pagan to sign the petitionbut Pagan declined. The conversation between Dabneyand Pagan appears to have given rise to the allegation inparagraph 13 of the complaint in Case 29-CA-5993wherein it is stated:13. On or about October 21, 1977 the RespondentCompany, by Mark Jacobson, its President andagent, solicited and requested its employees to signa petition to remove James Parker as shop stewardand promised its employees additional work if theywould do so.According to Dabney's testimony concerning his so-licitation of Pagan to sign the petition, it all arose be-cause the drivers had been working 4 days instead of 5.Dabney mentioned to Pagan this fact and apparently inti-0o Contrary to this admission, Parker testified elsew here. sshen asked ifit was not a fact that the men had complained that they did not want towork without a helper, "I wouldn't know." Parker was inconsistent in histestimony on this mailer as well as many others."6 Price went looking for Parker when the drivers indicated that theywanted to elect a new shop steward but was unable to find him.62 Dabney was asked whether anyone, particularly Jacobson. suggest-ed to him that he put together the petition in order to get rid of ParkerDabney credibly denied that this had occurred.mated that Parker was responsible for the situations:iand, if the men had a different shop steward, thingswould be different.According to Dabney he talked to Pagan out in thestreet rather than in the warehouse where he had seenhim earlier. At the time, he was sitting in his car withanother driver. David Ward, when Pagan came over tohim, presumably because he had gotten the word thatDabney had wanted to talk with him. When Pagan ap-proached the car Dabney told him that he had a petitionthere to try to get another shop steward he asked him ifhe would like to sign it. Pagan replied that he had tothink about it. Dabney said that he had something to dothen anyhow, and Pagan answered that he would meetDabney there later.64They parted and when Dabney re-turned later Pagan had left for the day.The following day Dabney saw Pagan at work andmentioned to him that he had not returned the daybefore as he was supposed to have done. He asked himwhether or not he was going to sign the petition. Paganreplied that he was not going to sign. Dabney said noth-ing or something noncommittal. No one else was presentduring this second conversation. Dabney did not arguewith Pagan at the time nor approach him again thereaf-ter to sign the petition because a majority of the drivershad already signed the petition and so it did not matterthat much whether or not Pagan also signed.65Dabneyspecifically denied that Jacobson or anyone else suggest-ed that he initiate or circulate the petition to get rid ofParker as shop steward. He also emphatically denied tell-ing Pagan that Jacobson promised the men a fifth day'swork in return for getting rid of Parker.6: As background to the circulating of the petition. it must be remenm-bered that Parker had been averse to the drivers earning their fifth da'swages by washing trucks and sweeping the warehouse. His positio onthis matter was well known SimilarIl, he was not in favor of using thePhiladelphia bread run as a means whereby the drivers could obtain afifth day's wages, and his position on this matter was apparently nosecret Parker's desire to obtain the fifth day's wages for the drivers iswell documented but the means whereby he chose to do this was to elim-inate the helpers' jobs and to spread out the road work among the dris-ers. The problems which he ran into during the October 14 meetingclearly indicate that the other drivers were not in sympathy ith Parkerwith respect to this matter. The circulation of the petition ito removeParker must he considered in light of the umbrage aroused as a result ofthe dichotomy of views between the two factions. Parker's and the oppo-sition.64 The alleged witness to this incident, David Ward, was not called otestifyI" Dabney struck me as an honest and forthright witness whose de-scription of this incident I wholly creditPagan's testimony concerning the petition was confused as to both timeand circumstance Thus. Pagan testified that, during the meeting at whichgetting the helpers into the Union was discussed (October 7), and afterthe helpers left the meeting, Dabney came back and told between 8 and10 drivers that if they signed a petition to get a new shop steward the5would get the fifth day's work. He stated that Dabney had just comefrom Jacobson's office and either intimated or stated, the record is un-clear, that Jacobson had said this No other witnesses testified concerninga petition being mentioned at this particular meeting Certainly if. asPagan testified, there ere between 8 and 10 drivers present when thestatement was made, Pagan's testimony concerning it should have beencorroborated by one or more of them It was not. Mloreoser. I foundPagan's demeanor on the stand far less worthy of credit than most wit-nesses His testimony was disjointed, confused, and difficult to apprehendI do not credit him s ith regard to this matterCLASSIC TRUCK RFNIAL CR. 455 456DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDPagan testified that one day after he came in from hisrun he went into the office where Jacobson, Dabney,Ward, and McNeil were present. He testified thatDabney and Ward approached him and asked him tosign the petition to get rid of Parker and elect a newshop steward. Pagan noticed that it had already beensigned by other employees. He refused to sign the peti-tion and walked out.66Pagan's version of Dabney's at-tempt to get him to sign the petition is markedly differ-ent from that of Dabney. Dabney denied making any at-tempt to get Pagan to sign the petition other than thetwo times he described in his testimony. I credit Dabneyand his version of events. But granting, arguendo., thatDabney asked Pagan to sign the petition while Jacobsonwas in the room, there is no indication that Jacobson wasaware of what was going on, and I would not assume hisimplication in the attempt to get rid of Parker as shopsteward merely by the fact that he was present. As far asPagan's testimony is concerned, Jacobson neither saidanything nor did anything at the time to indicate his in-volvement. I find nothing in this incident to supportGeneral Counsel's allegation.Helper Perry Walker testified that Dabney in Octobertold him that he wanted all of the helpers to sign theirnames to the petition to remove Parker as shop stewardand he could get them their fifth day of work. Walkertestified that he did not sign the petition. Though Walkersaw the petition and testified that it contained the namesof others, he did not notice whether it contained thenames of other helpers.It is difficult to understand why Dabney would wantthe names of helpers on the petition since they were notmembers of the Union, not in the unit, and had no say inthe choice of a steward if it came to an election. It isalso difficult to conceive of why any of the helperswould be in favor of Parker when it was well know nthat he was attempting to get them eliminated from theruns. Dabney was aware that Parker was trying to getrid of the helpers and could have told Walker about thisfact and thus enlist his support.67There is no indicationfrom Walker that he did so. Regardless of these consid-erations, however, if Walker were credited to the effectthat Dabney said that, if Parker were out as steward, hecould get Walker a fifth day, this does not necessarilyimplicate management, for neither management nor Ja-cobson's name was allegedly mentioned during the dis-cussion between Dabney and Walker. More probably,Dabney and everyone else knew that Parker, as an indi-vidual, and more forcefully as steward, had long rejectedthe Employer's offer of a fifth day's work for washingtrucks, sweeping down the warehouse, and making thePhiladelphia run. The record is not all that clear but itwould appear logical that Dabney, and the other drivers,wanted Parker out of his position as steward so that thedrivers would be free to accept the extra day's workwhich the Employer had already agreed to give before'r 'agan places tie liming if this alleged incideit at heiig a ex dassafter he meceing at vwhich getting Ihe helpers into the Union L as dis-cussed (Octoher 7) Neither McNeil nor Ward was called as a itivess"' At he time he e'ifled ill this hearing Walker had beent o w rk-mans compensalolln foaralnorlt )car. and not actisvel s orking for Clas-sicParker began his campaign to eliminate the helpers. I seeno evidence that Dabney was acting as an agent of man-agement during this discussion with Walker.Parker testified that he heard about the petition toremove him as steward being circulated the same after-noon of the meeting from which he had walked out. themeeting during which he testified, "There was a lot ofuproar ...about guys refusing to go out ithout ahelper." Thus, Parker's own testimony supports the con-clusion that his insistence that the drivers go out withouthelpers68was the immediate cause of the petition beinginitiated, with his earlier position with regard to the mennot washing trucks and sweeping the warehouse inreturn for a fifth day's work also being a contributingconsideration.From the above facts, I conclude that there is insuffi-cient evidence to warrant the conclusion that the petitionwas instigated or initiated by Jacobson or any othermember of Respondent Classic's management. I thereforerecommend dismissal of the allegation contained in para-graph 13 of the complaint in Case 29-CA-5993.According to Price it was not long after the meetingfrom which Parker walked out and at which the driversdemanded Parker's replacement as steward that he,Price, received the petition.;"Upon receiving the peti-tion Price told the drivers that he would hold an electionthe following week.The following week Price7" conducted another meet-ing at which there was a vote to change the shop ste-ward. Two members of the National Labor RelationsBoard were invited to the meeting and attended. Helpersdid not participate in the election nor attend the meeting.Two drivers ere nominated for the position-Parkerand McNeil.There were considerable differences in the testimonyof Price and Parker concerning the procedure followedat the election. According to Price there were about 13persons participating. They voted by a show of handsand McNeil appeared to have woon. However, Parker ob-jected on the basis of two persons having oted whowere nonunion employees. Price asked the two people toleave and a second ballot was taken. McNeil again wonover Parker. According to Parker, the first ballot endedin a tie. Price then "made some kind of statement, 'Icame to hold an election, what do you think, let's get onwith it."' There was a second ballot and McNeil won byone vote. Pagan was still out on the road, however-, so' About this Ilrle, anoither rltletinlg hbet eeil he L'nionl iid manlage-menil resulted in anll agreement heil eln he parties to gie the Implilyeran addiltilal 30 days ito further implement the progranm if dtriers work-ilg 'without helpers. Parker a;l'o agreed'" Ihe petition was recciseld in the form of a registered letter, accord-itlg to Price, ablou i .t eek after tlt rilneinig It ;nlld was signed h a ma-jritl of the emiploes c ilced bh the contracl 'rohahl,, how eer it\was rceived i le Ics than seck hecause P'rice testified that the eleclionwas colduted the Friday follo ing that meeting" y Price's teslimrnoni a, Io he relatise iminig of the \arilus incidents and etings. the rctling at vhich the lecltion ccurred shouldhasve heen October 21 Parker testified ilitiill l that the clecit ne lookplace ot Nosenbler 4 Flses here lie indlicateitl leld it I ccurrI ote O tto-bhler 21 'Paganl testified thit tihe election was' .held alndtld No.ember 20Ironli a collnsideratln it alil , t the ts1 illTI ,I i\ outldd appei al TIst likel)thi ct e let1ioti seas hc'l o (),.t1hcr 21 CLIASSIC TRUKLCK FNTAI, CORP,457Parker and some others asked Price to ait until hecame in t1 see which ceas he w ouldx vote. Ac cording toParker. Price refused this request and that is the reasons hyv Parker ohjected. No other witnesses were called todescribe the procedures followed at the election, presum-ably because Price and Parker had agreed on the out-come. But Pagan was asked if he had attended the meet-ing at which the election \was held and he testified thathe was there. Thus, once again it would appear thatParker's testimony is not as reliable as it could be. More-over, his testimony on this matter supports to someextent the conclusion that Parker's testimony was some-times apparently shaped more in accordance with thecase he wished to present than with the facts as theywere.The complaint in Case 29-CA-5993 alleges in para-graph 14 that Parker, on or about October 21, as well ason other dates, was assigned to more arduous and lessagreeable job tasks by having his helper removed fromhis run in retaliation for his acting as shop steward. Inaccordance with the allegation in the complaint Parkertestified that his helper was taken away from him on, ap-proximately, October 21. He further testified that he didnot know why his helper was taken away and so askedthe dispatcher, Sal Ross. According to Parker, Ross said"he don't know why, so I just let it go at that," and hewent out that day without a helper.I find this testimony totally incredible. First of all, theallegation is clearly based on the charge which states inrelevant part:Since on or about October 17, 1977, the abovenamed employer by its officers, agents and repre-sentatives, has discriminated against its employee,James Parker, by assigning him to more arduoustasks and changing his hours because of his positionas shop steward of Local 138. International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America.Thus, there is an obvious discrepancy between the datecontained in the complaint and that contained in thecharge. This is, of course, a minor matter which fre-quently occurs where ivestigation of the facts alleged ina charge reveals that incidents alleged to have occurredon one date turn out to have occurred on a differentdate. This discrepancy might be overlooked if it werethe only one, which it is not. Rather, a cursory examina-tion of the charge indicates that it was filed on October19, 2 days before the incident upon which it is based al-legedly occurred, according to the complaint. These dis-crepancies seriously undermine the Charging Party's casefor clearly he took few pains to make certain that the in-cidents to which he testified occurred when he said theydid.7In a case such as this where there are a myriad ofincidents and happenings occurring within a few days ofeach other or even simultaneously and the ability todraw a proper conclusion hinges on a total understand-ing of the cause and effect relationship between thesevarious incidents, timing is of utmost importance, and7rINo alltc p st , a( th ellr (tousel l, expplin IhesdP.c rpr llc It,failure of a charging party to give proper attention to theorder of events seriously undermines the reliability of histestimony. Similarly, lwhen the fiormal documents are incontradiction with each other, the General Counsel'scase is likewise put at a disadvantage. 2Aside from the discrepancies as to dates, however,Parker's testimony that he did not know why his helperwas taken away is patently absurd7in light of the testi-rmony, including his on, reflecting that the Union andthe Employer had reached agreement that the helperswould be gradually eliminated from the runs. Parkermust certainly have known why his helper was takenaway. His further statement that he "just let it go atthat"74would indicate that he knew very well why hishelper was taken away. This fact emerged under cross-examination:Q. But management did know that you didn'tmind losing your helper, in an effort to try to get afifth day, isn't that true?A. That's true.But despite this admission and his testimony that he "justlet it go at that," Parker, in fact did not "just let it go atthat"-he filed a charge with the National Labor Rela-tions Board. He filed this charge on October 19, basedon his helper having been taken away allegedly becauseof his position as a steward, and he did so despite thefact that he was actively fighting for elimination of thehelpers since October 7 and despite knowing why hishelper had been taken away. Thus, it is apparent that,with regard to the elimination of Parker's helper, both asto the circumstances surrounding it and the timing there-of, his testimony is riddled with inconsistencies. But,granting the inconsistencies, if he did not file the chargeagainst the Employer for taking away his helper, inas-much as he did not want a helper to begin with, why didhe file the charge? What had occurred just prior to hisfiling of the charge that prompted him to do so? Well,though it is patently clear that no one can theorize withcertainty why Parker might have decided to file thecharge the day he did, since his motives were never ex-plicitly made a part of the record, nevertheless a reviewof that record indicates that he had for a long period oftime sought to obtain a fifth day's wages but had also fora long time rejected a fifth day's wages if it involved thewashing of trucks or the sweeping of the warehouse,simply stated, because this was not chauffeurs' work. Hehad also rejected the Philadelphia bread run as a meansof obtaining a fifth day's wages because he felt that thecompensation being paid for this work was less than thescale required under the contract. What Parker wantedwas a fifth day's day in return for a fifth day's work7 A brief containing an ouiline of the events as the General Counselunderstand them to hac occurred and on hich he relies would havebeen helpfuill in a case ia factuall l Irltricalt a i, hi, ine No brief as riledI'' ()n cross-exlminaltiorl arker Idillnied that he thought his helperhad been tIken a.1 a hecip,eC J;lco hbO its I, phaling out the helpers. "likelie said hle as going t do ()On this point 'Parker's teslimon, ,as again4 Parker tClfilld that he iicter olnilpliiedl .ibou hi, helper beingtaken is ilSSIC TRUCK RFNTAI COR 457 458I)I:CISI()NS O() NAII()NA I l.ABR R-.I.A It)NS BA()ARI)doing the same thing he and the other drivers had beendoing to earn wages for the other 4 days; i.e., deliveringproduce. Now, when advised that there simply wIas not afifth day's produce delivery work available. Parkerargued that the drivers should get paid 5 days' wages forworking 4 days. When Respondent Classic refused thisdemand as "absurd," Parker suggested that the driverswould be illing to work without helpers to obtain thefifth day's work, the theory being apparently that itwould legitimately take a driver longer to accomplishthe produce deliveries alone than it would with a helper,and the produce delivery work would thus be spread outover the 5 days instead of 4. The Employer acceptedParker's offer,7'with Price's support, to have the driv-ers work without helpers because it would be economi-cally advantageous to do so. However, when the major-ity of drivers determined that they did not want to workwithout helpers but preferred to wash trucks and sweepfloors for their fifth day and initiated a petition on orabout October 14 to replace Parker as steward becausehe had taken the opposite position, Parker felt threat-ened. He suspected, as is charged, that the Employerwas behind the petition to remove him and that theUnion supported the Employer in its efforts to removehim. In order to fight back against the Employer andUnion for what he felt was a conspiracy to remove himas steward and prevent him from obtaining the goals thathe had been striving for, Parker filed the unfair laborpractice charges of October 19 against both Respond-ents. Granted that this hypothesis may or may not reflectParker's reasons for filing the October 19 charges, it isoffered to show that there exists other possible alterna-tive reasons for the actions taken by Parker, aside fromthose proffered by the General Counsel as reflected bythe allegations contained in the complaint. In otherwords, whereas the General Counsel argues that Parkerfiled the charges of October 19 because the Employerhad taken his helper away from him in retaliation for hiswork as steward, the record indicates that the Employertook Parker's helper away from him in accordance withParker's wishes and in an effort to implement an agree-ment reached between itself and the Union.According to Jacobson, before sending Parker out onhis run without a helper he had a discussion with himduring which he asked him if he had any objection toworking without a helper. Parker replied in the negativeand stated that he did not want to work with a helper.Jacobson then stated that, since that was Parker's feelingon the subject and since he was the men's steward, hethought it would make the most sense to let Parker bethe first one to put the new system of "helperless" runsinto effect. Jacobson had already told the men of his in-tention to phase-in the program gradually. The followingMonday Parker was sent out without a helper.The testimony of Jacobson with regard to the circum-stances surrounding the elimination of Parker's helper' tholugh IParkLr lestified that i as Iht lieol that insisted nII theellli inlll of Ihr hcIlper lalhl Ih han hinlSt'lf, I find that the record 'L aipperls tile ctlllusioll that Parker ails at least a strong supporter olI' heilllie, i i le rl l It prilFc IaIc. % P i r ir l 'id P al tsltliel 111 lll iltcasl. 'Parker adnillcd "Abe rivc said i Maliagtmlrcil aglreed itsh IIAnd I "tll along itlh il"withstands scrutitny far better thani does Parker's, becauseof its cotnsistency with surrounding facts. Thus, his deci-sion to do away with Parker's helper is in accordancewith the agreement made with the Union. That he choseParker to start with is consistent with the e idence thatParker had made it kinowri o several occasions to othersand on the occasion of this discussion with Jacobson thathe was in favor of vworking \without a helper in order toachieve a 5-day workwecek. Jacobson's testimony that healso chose Parker first because he was the shop stewardand assigned him his first helperless run on a Monda isconsistent with the evidence in the record because Park-er's charge is dated October 19) and the date of the al-leged violation contained in the charge is October 17, theMonday before Parker lost his position as shop steward.Thus it is patently clear that Jacobson's testimony is farmore credible than Parker's on this subject and I there-fore credit the former over the latter wherever there areinconsistencies. Based on these findings I shall recom-mend dismissal of that portion of paragraph 14 of Case29-CA-5993 dealing with this subject.Paragraphs 14 and 16 of Case 29 CA 5993 also allegethat Parker, on or about October 28, had his hourschanged for discriminatory reasons.According to Parker's initial testimony, the startingtime for drivers prior to October 21 was 5 a.m.76but onthat date he was informed by his dispatcher that hisstarting time thereafter would be 6:30 a.m.77He furthertestified that Ross gave no reason for changing his hoursand that no other driver was required to start at 6:30a. l. 78Abe Price testified that no particular starting time wasever mentioned on the 1977 labor agreement and, priorto the agreement reached on October 7 concerning theelimination of helpers, the drivers started work at vary-ing times between 3 and 7 a.m.79 Then, according toPrice, at the October 7 meeting a standard starting timewas discussed in conjunction with the new program ofdriving without helpers. It was decided at that time thatall of the drivers would report to work at the same time,5 a.m., work 8 hours, and be paid for any overtime.HiPagan testified concerning the starting time that hewould come in at 4:30, 5, or 5:30 am. or anytime hewalnted to come in and go out on his run. This was priorto the decision to send drivers out without helpers.When the Employer began to implement the program ofsending the drivers out without helpers, Pagan was as-signed "a special time to come in." He, like Parker, wasone of the drivers chosen early to go out alone."'The~I' Parker testified that cccasialllt at riser flight iorlle ill a late ash 3110 a .hut the was considred latle7 Since PIarker's charge i Case 2CA 5'993 as filed ilt ()ctober 'alleging the iolaliion to hae occurred oi ()cltober 17, I lind I'arker imelrlOr vitlt regar i this pari t f hit tetlit nl , llu' I'agail teslified tiha l it was required tI st art at h 1( nl Itist asParker had hbeen l hi Iltheir helpers were elninlatlcd7! A Ilolice liel been circulated or posted bh Ihe Illploycr Ill Jul,/Is eer. ad i,,iig all diiers. drrer lpers alld helpers thit the trsilingIll ' %isas 5 niAs oltid carlit', te 5s nl stlrtilig litlp rCTLTiled fllolxsl p1rihabl.lu , t thosc dtiirs still titkilig \,lti helpersPIg~ill lcsifiethl ai tli 'ts I stil t tilt St i~tiltlt a helper aid at i spcl1 1I ti'I kt 'il r ht \5,s iskeid cl l igil te petitltOll C ASSIC TRUCK RFNTI` CRPt459so-called special time was 6:30 a.m. and ias assigned tohim by dispatcher Ross. When Pagan's time was changedhe neither complained nor filed a grievance. Pagan testi-fied that, before his helper was taken away,. when hestarted work at 5 a.m. he had a number of key stops tomake. Key stops were deliveries made prior to the storesopening and so called because the driver had to open thedoor to the store with a provided ke and place thegoods to be delivered inside. Because of the nature of thedelivery to be made. a key stop delivery could not bemade by one person; it took two. 2lTherefore afterPagan, and apparently for that matter, any other driver,had his helper elimiiated, he could not make key stopsand would necessarily make his deliveries later wehen thestores ere already open. Thus, it would make sense tohave the drivers start at a later time in order to makecertain that they cold make their deliveris at a timewhen the stores were already open. Consequently, theywere sent out at 6.30 a.m. rather than earlier.Parker too testified that after his helper was eliminatedhe no longer made key stops but came in at 6:30 a.m.arind continued to do so "for the duration of the time thathe was going out without a helper." Parker did notagree with Pagan's testimony that key stops could riot bemade without a helper but admitted that he had nevermade a key stop without a helper and knew of no driverthat had. He testified that his hours were changed from 5a.m. to 6:30 a.m about "maybe a week after he lost hishelper."Parker testified that his main objection to having hishours changed was that by the time he arrived at 6:30a.m. the other drivers had left and he could not thereforeperform his duties as shop steward. He did not, however,mind the change in hours from a personal viewpoint.sThis argument appears to me to be clearly specious and,more probably than not, an afterthought. There wasnothing to keep Parker from coming in early in order totransact his union business or, in the alternative, havingthe drivers wait until he returned from his run in orderto do so. In the face of more convincing evidence con-tained in the record concerning the reasons for thechange in Parker's hours, I am unwilling to ascribe it tothe motive suggested, albeit obliquely, by Parker's testi-mony; i.e, to keep Parker from meeting with the otherdrivers to conduct union business.As to the actual assignment of a new starting time,Parker testified that he was advised on Friday, October21, the day that he first went out on his run without ahelper, that his starting time would be changed from 512 The record does not reflect the reasons shy two men were neces-sary to make key stop, hile onnl one as necessary to make other de-liveries Hovwevrer. one can concei,.e of s he necessit l of having one indi-vidual guard the ruck and is produce while the othe r is bhus opening upthe ssore Pagan's staled reasons for haing two men o orking rather thanone, i.e., onc to hanld the pr duce don from the truck, the other to re-ceie it and place it n the ground. appears to he as applicable to nonkeystops a to ke srlops and is nor particularly helpful: Parker did nor complain to management nor ile a grievance withihe Union ooer his change in hours Ihus indicating a least initially, thathe had no trong l*hlect ion, io I he change Aftr irst rtfiniug that hesaid nothing it Ross ' hen hi, hour r s .ere h c ha nged , Parker later testiliedthai he told Ross that te union has io he someone presenl durin g p-eraing hours Ross I deceased I d not credi Parkera.m. to :30 a.m effective the following Monday, Octo-ber 24.As noted earlier, since Parker had filed his charge con-cerning these matters on October 19 and alleged in thatcharge that the violation occurred on Monday, October17, 1 find that the events which he described occurredon the date indicated in his charge rather than on thosesupplied by him in his testimony. He was, therefore, atthe time his hours were changed, still steward. I also findin accordance with his charge that the change in hishours was made generally to coincide with his being sentout without a helper and for the purpose of permittinghim to make his deliveries at a later time, hen thestores were open thus avoiding the necessity of makingkey stops, a practice vWhich, as Pagan had admitted, re-quired two men. I therefore find that, since the change inParker's hours was merely the coincidental effect of hisvoluntary choice to work without a helper, it was notdiscriminatorily motivated and I recommend dismissal ofthe allegation in the complaint based upon the change inParker's hours.About the time that Parker was being sent out withouta helper, drivers Pagan and Eddie Brown were alsobeing sent out without helpers. Both men previously hadbeen sent out with helpers as had the rest of the drivers.As noted, when Pagan was sent out without a helper he,like Parker, was told to start at 6:30 a.m. Pagan testifiedthat without a helper the work was far more arduoussince the driver was doing the work of two men. Hecomplained to Price that the work was more difficult butkept with the schedule for a week or two. Then, appar-ently without being told to do so, he began to report towork earlier than he had been, and his job reverted towhat it had been.From Pagan's own testimony, as well as from the testi-mony of other witnesses, it would appear that Pagan'sbeing assigned to his run without a helper was a directresult of the Union's, Parker's, and his own attempt toget a fifth day's work at the expense of the helpers.Granted, his work became more arduouss4just as didParker's but it became so simply as a result of his ownpreference and not as a result of discriminatory motiva-tion. Pagan as one of the few drivers, along withParker and Walker, who voiced a preference for work-ing without a helper in return for a fifth day's work. Asa natural effect of his decision to work alone, his workbecame more arduous, since he was doing the work oftwo men. As was the case with Parker, since he was nolonger working with a helper, his reporting time waschanged because, without a helper, he could no longermake key stops. Thus, I find that neither the more ardu-ous work which was assigned to Pagan nor his change inhours was the result of discriminatory motivation and Irecommend that the allegations contained in the com-plaint dealing with these matters be dismissed.s5' One incident t ouched upon lightly during Pagan's esrimon} con-ccrned his being ordered to move some skids He refused to obey hisorder There is no evidence that he order was discriminaoril moti at-ed, or hat Pagan was disciplined fr disoheing the order I find no "iii-laiton in connection sith the incidentt Pagan nesified that ill October he ua., Itll occasion, sent OUt i;s ahelper rather thiall i, a d rt Cr ftosme' , r. P arker also o i n occasion v s orkedContinuedClASSIC TRICK RENTAL 459^ -^ 460DLECISIONS OF NATIONAI. LABOR REL.ATIONS BO)ARI)To summarize: I have found all of the allegations inCase 29-CA-5993 to be without merit except for the al-legation in paragraph 12 to the effect that RespondentCompany in October 1977 threatened employees (help-ers) with discharge if they became members of Respond-ent Union. Similarly, I have found all of the allegationscontained in Case 29-CB-3087 to be without merit. Myrecommendations will be in accordance with these find-ings.Case 29-CA-6469On June 16, 1978, Parker filed another charge inwhich he alleged that Respondent Classic directly andthrough its alter ego, Automated Bread Co.. discriminat-ed in favor of those employees who voted for McNeiland against those employees who voted for Parker in theOctober election for steward by limiting Parker's sup-porters to 4 days' employment per week.The complaint which issued based upon this charge al-leged that on April 1, 1978, Respondent Classic demotedParker from his position as driver to a position of driver-helper and on May 1, 1978, refused to provide Parker,Pagan, and other employees with a fifth day's workwhile giving such to employees with less seniority all be-cause of Parker's activities as shop steward and becausethe other employees refused to sign a petition to removeParker from his position as shop steward and becauseParker and the other employees engaged in other pro-tected concerted activities.The record reveals with respect to the new chargethat from October to roughly mid-December Parker con-tinued to drive without a helper. On or about December178f Parker was once again supplied with a helper. Onthat date Parker was asked by Jacobson if he wanted hishelper back. Parker replied, according to his own testi-mony, "Hey, I'm in no position to give or take. If youwant to give it back, then you give it back." If not, I'min no position. Who am I? I'm no boss. I can't call noshots. You take it. If you want to give it back, then yougive it back." Prior to this discussion with Jacobson onDecember 17, Parker never had requested that his helperbe returned.According to Jacobson, when he offered Parker hishelper back he was the last driver to be working alone.Jacobson testified that he was aware that it was difficultfor a driver to work without a helper. His testimony andthat of Parker gave me the impression that Parker andJacobson were very much at odds over Parker's standconcerning working conditions, specifically with regardto the fifth day of work. In particular Parker's position,discussed above, concerning the washing of trucks, thePhiladelphia run, and his decision to work without ahelper caused not only friction between himself and man-agement but a great deal of turmoil among the employ-ees. By December it would also appear from Parker'sas a helper and, as a matter of fact. the contract, art 2. D, prosides that"chauffeurs when working as helpers shall be paid chauffeurs' pay Thus, it appears that the occasional assignment of drivers to work ashelpers was nrot unusual bill sas contemplated under the terms of thecontract. I therefore find Pagan's assignment as a helper was not di.cri-minatorily motivated.s" Jacobson placed the discussion at December 19own description of his discussion ith Jacobson that hewas pretty well tired of working without a helper butwas too proud to come right out and admit his mistake.So. Jacobson, apparently sensing the same thing, madehis offer to restore Parker's helper to him, i an effort tosmooth over the "problcrm that had developed bctes enthem." It 'was, after all. at a meeting where Christmasbonuses were being distributed at hich this con.ersa-tion took place. When Parker gave his begrudging non-committal answer, Jacobson took it upon himself to giveback Parker's helper. The following Monday, Parkerwent out on his run with a helper for the first time sicethe previous October.In April 197887 Parker was taken off his route asdriver and sent out as a helper with Joe Walker. No oneindicated to Parker why his position swas being changed.As noted earlier the contract provides that, if driLers areused as helpers, they will still receive the same pay asthey would receive as drivers. Parker testified that, inkeeping with the contract, he continued to receive thesame pay and the same benefits as he had received whileworking as a driver. As a helper Parker reported towork at 5 a.m. as did the other drivers and helpers. Afterabout a month of working as a helper, Parker went toPassaro and asked him why he was being sent out as ahelper instead of as a driver. Passaro told Parker thatthere was no reason. Parker then stated that, if therewere no reason, then he wanted to talk to Jacobson whomight give him a reason. Passaro then asked Parker if hereally wanted to drive and Parker replied that he did,that he thought he could take the responsibility as adriver. The next day Passaro sent Parker out as a driverand he continued on as a driver thereafter.From December 1977 when Jacobson gave Parkerback his helper until the following April, Parker doesnot appear to have been involved in any protected con-certed activity. It is difficult to believe that after the con-ciliatory move made by Jacobson in December when hegave Parker back his helper, he should the followingApril demote Parker to a helper from a driver because ofsomething he had done as a steward the previous Octo-ber. I cannot accept the General Counsel's theory on thismatter. The reasons must lie elsewhere, most probablywith management's dissatisfaction with Parker's work,matters discussed infra.The second allegation of the complaint in Case 29-CA-6469 has to do with the Employer awarding a fifthday's work to other employees with less seniority whiledenying the same to Parker, Pagan, and certain otheremployees because of Parker's activities as a shop ste-ward, the previous October, and because of the supporthe received from Pagan and other employees who re-fused to sign the petition to oust him as steward.According to Parker, he heard o or about May 13from Pagan that there were men working on Classicequipment, work that he and Pagan had normally donebefore, and that these other employees had been workingon this equipment since Septemher 12, 1977. On May 14Parker went to Classic to check out Pagan's story and' Froilm this point in the )Decisiin all dates w ill refer to 1978 ulessotherwise indicated CLA.·SSIC TRILICK RFNTAI'A _ CORP,461found other driers and helpers gassing up the vehiclesand washing the trucks. Parker admitted that this workwas being done on the employees' regular day off by em-ployees who were senior to himself.88He claimed thatthis work which had been assigned to the other employ-ees had not been made available to himself. He did not,however, testify that he ever asked management toassign him this work.Pagan corroborated Parker's testimony to the extent oftestifying that in May 1978 he had a discussion withParker during which he mentioned to Parker that someof the more senior drivers had been working Wednesday,the fifth day. According to Pagan, however, Parkerstated that he knew that the other employees had beenworking the fifth day because he had seen them. Pagantestified that he and Parker agreed that they too shouldbe working the fifth day, but he did not testify thateither he or Parker requested this work.Passaro testified that in the spring of 1978 he had adiscussion with Parker at the Key Food warehouseabout cleaning out the warehouse and washing trucks asa means of earning a fifth day's pay. This discussion tookplace in the presence of several other drivers includingJoe Walton. According to Passaro he told Parker that, ifhe were interested, he should go over to the warehouseto sweep up and to wash trucks and he would get paidfor it. Parker replied that he "wasn't too interested inwashing trucks or sweeping floors." In May 1978 Passa-ro also posted a large sign on the bulletin board in theoffice concerning the availability of this work.Sometime in September or October Passaro was in thetruck bay trying to get the men to go over to washtrucks. Parker was present so Passaro told him that, if hewanted to wash trucks on a Wednesday, the work wasthere. Parker said he would let Passaro know but, ac-cording to Passaro, he never did.Though Parker made a blanket denial that he everturned down the opportunity to wash trucks in returnfor a fifth day's work, I credit Passaro to the effect thatParker was offered this work on two specific occasionsand that he turned it down. I also credit Passaro's testi-mony that he had posted a notice advising all employeesthat this work was available and I find that Parker failedto take advantage of the offer. Similarly, there is no evi-dence that Pagan was denied the opportunity to washtrucks in return for a fifth day's pay. Apparently, thework was available, its availability was well publicizedbut neither Parker nor Pagan chose to avail themselvesof the opportunity. In short the evidence does not sup-port the allegations contained in the complaint in Case29-CA-6469 and I recommend that it be dismissed in itsentirety.Case 29-CA-6580On July 2789 Respondent Classic filed with the NewYork State Board of Mediation a request to arbitrate theissue of:~" One driver. who "was seen working the fifth day. Norris Dabney.had less seniority than Parker or Pagan"9 On the same date Parker authored a letter to the Union chargingClassic with siolations f the contract He did not mail this letter untilWhether the Employer can discharge James Parkerbecause of his inefficiencies in performing his job.The Employer takes the position that its decision to goto arbitration to seek Parker's discharge was legitimatelybased on his inefficiencies as an employee.On July 31 Price, who had been sent a copy of the re-quest to arbitrate, mailed a copy of the same to Parker.On August 2 Parker filed the charge in Case 29-CA-6580 charging that Respondent Classic had filed itsnotice of intention to arbitrate his termination because ofhis activities on behalf of Respondent Union and becausehe had filed charges under the Act. On August 10Parker was advised through Price that the hearingbefore the arbitration was scheduled for September 22.Parker was subpenaed to appear.According to Respondent's witnesses, there were sev-eral areas in which Parker was considered inefficient. Ja-cobson testified that the decision to take Parker to arbi-tration was his own. He indicated some reluctance to doso since the Company tries to avoid a high turnover. Ac-cording to Jacobson, some of the things considered inmaking his determination were Parker's record of tardi-ness and absences, adverse spotting reports on Parker,complaints from storekeepers that Parker had been dis-courteous to them, and some dissatisfaction with Parker'sattitude.According to company records, as early as December13, 1976, the Company, through its then dispatcher, SalRoss, saw fit to write the Union a letter concerningParker's attitude in failing to give proper attention to"important job details." According to a memo of thatdate, when Parker was questioned about a shortage atone of the stores, he replied, "Fire me!" Ross retorted,"No, quit!" Parker insisted that Ross fire him which hedid and upon request gave Parker a pink slip. The fol-lowing workday, when Parker reported to work as usualRoss refused him employment. The record does notreveal what else occurred with regard to this incidentbut apparently the termination was retracted for clearlyParker continued in the employment of Respondent Clas-sic. Though apparently offered to show that Parker's at-titude left something to be desired, I doubt that it hadanything to do with the decision in July 1978 to seek hisdischarge through arbitration. Clearly, the incident wasfar too remote in time.With regard to the matter of lateness the record re-flects some evidence90that the Employer maintained apolicy of requiring its employees to report at the properstarting time. A memo dated July 8, 1977, reflecting thispolicy warned that anyone failing to report on timewould be reprimanded, that a record of all latenesseswould be kept on file and with the Union, and that con-tinued latenesses would eventually lead to dismissal. Onthe following day, July 28 Inasmuch as the Employer's request for arbi-Iration was mailed prior to the date Parker sent his letter charging Clas-sic with contract violations, it ould appear that the Employer's decisionto seek arbitratlion to determine if it could discharge Parker could nothase been in retaliation for Parker's letters' As noted earlier, there is also some eidence that he starting timev\ariedCLASSIC TRCK RENTAl COR 461 462D)I CISIONS OF NATIONAL L.ABOR REL.ATIONS B()ARI)July 20, 1977, Jacobson wrote the following memo toParker:July 20, 1977To James ParkerIt has been clearly established to you that ourworkday commences at 5:00 a.m. As you are fullyaware, you have not adhered to this schedule de-spite repeated reprimands.Unless you are able to conform to the 5 a.m. re-quirement, I will find it necessary to discharge youfrom employment.Very truly yours,/s/Mark Jacobson, Pres.cc: Local 138OfficeJames ParkerOn July 27, 1977, Jacobson wrote the following memoto Parker concerning absences:July 27, 1977To: James ParkerI find it necessary to reprimand you at this timefor not reporting to work, nor failing to report thefact that you had no intention of working today.As you are aware, company policy demands thatyou report an intended absence at least two hoursbefore reporting time which is 5:00 A.M. There isalways someone at the office phone to whom youcould relay a message.It is of utmost importance to our efficiency thatyou do so in the future. I am hopeful that will notoccur again.Very truly yours,/s/Mark JacobsonMark Jacobson, Pres.cc: Local 138OfficeJames ParkerThe contract requires that an employee who intends tobe absent must call in and report same.On July 28 Jacobson wrote the following memo toParker, once again concerning tardiness:July 28, 1977To: James ParkerYou reported late for work again today. May Iremind you once more that our workday com-mences at 5:00 A.M.You should be aware that continued latenesseswill eventually lead to dismissal from employment.Very truly yours,/s/Mark JacobsonMark Jacobson, Prescc: Local 138OfficeJames ParkerCopies of each of these memos were, as a matter ofcourse, sent to the Union.}1' This was the practice, ac-cording to Jacobson, whenever it was necessary to issuememos of reprimand. Memos of reprimand for latenesswere not sent out in every circumstance but only whentardiness was excessive, for example, several instances oflateness over a period of several weeks.Parker was aware of the Employer's policy withregard to lateness and admitted having seen the July 8,1977, memo on the subject. With regard to his own tar-diness and absentee record Parker testified that no onefrom the Company ever complained to him about hiswork, that he was only late once or twice for 5 or 10minutes at the most, and had no problem with absentee-ism.In subsequent testimony Parker admitted to having re-ceived at least one oral warning but could not recallwhen it had issued or what it concerned but thought itmight have been over lateness. He admitted having re-ceived the July 20 memo concerning his lateness. Hethen added that he recalled being orally warned by SallyRoss, the dispatcher, for being late both before and afterreceiving the July 20 reprimand. Thus, there is againsome inconsistency in Parker's testimony, this time withregard to oral warnings for lateness. He denied everhaving seen the July 28 memo. With regard to absentee-ism, Parker's testimony was as follows:Q. I now show you Respondent's Exhibit 5(c)92for identification, and ask you if you ever saw thator the original or another copy of it?A. No.Q. Were you ever given written notices concern-ing your failure to report absenteeism.A. One.Thus, either there was an additional memo sent to Parkerfor absenteeism or he was inconsistent when he deniedreceiving the July 27 memo, the only one offered on thesubject by Respondent Employer. In the quoted testimo-ny Parker admitted that he received a memo concerningabsenteeism. Yet in another part of his testimony Parkerinsisted he only received two warnings-the July 20memo concerning lateness and the August 12 memoran-dum concerning his refusal to take the Philadelphia run.Thus, at this point in his testimony Parker evidentlyforgot all about the memorandum concerning his absen-teeism. In short, Parker's testimony concerning warnings,oral and written, regarding lateness and absenteeism isnot reliable. Even so, the last written warning concern-ing Parker's lateness or absenteeism was dated a full year"' Copies senil to the Ulllill tre no rineIessarily addressed to Pricewhich may account for hi, denial of haing see them Price denliedseeing the July 2 memorandum hich Parker admitted receiving.". The July 27 memo repeilmalding Parker for failure to call in wherhe expected o be absent. CLASSIC TRUCK RENLTAL CORP.403prior to the date the notice to arbitrate was filed. Again,quite remote.With regard to the matter of complaints from store op-erators about Parker, Jacobson testified with some uncer-tainty about a number of incidents. He noted that he per-sonally did not receive all the complaints: that theywould have come into the office to Ross or Passaro. Onesuch complaint received from Store #770 on De KalbAvenue was to the effect that Parker gave the store op-erator "a whole hassle about it" when asked to place themerchandise on a U-boat. The complaint came to Ross'attention and Ross advised Jacobson of the incident atone of their regular Thursday night meetings dedicatedto such matters. On Fridays there are meetings with thedrivers and, according to Jacobson, he would have dis-cussed this incident with Parker at one of these meet-ings.93Jacobson testified with regard to a second complaint,one which came from a store on St. Nicholas Avenue inRidgewood. In this case the owner of the store com-plained directly to Jacobson that Parker was very arro-gant with him. Though Jacobson could not recall thespecifics of the incident which gave rise to the chargethat Parker was arrogant, he did recall that it again in-volved the store operator requesting Parker to stock themerchandise properly and Parker telling the operatorthat it was just a sidewalk delivery and that he did nothave to put it on the U-boat or in the cellar. As with theincident discussed earlier Jacobson discussed the matterwith Parker. Jacobson could not recall when this inci-dent occurred, not even the year. I conclude that it wasremote in time.Jacobson testified to a third incident-a complaintfrom Store #718 on Pineapple Street, Brooklyn. Thecomplaint was probably received by Sal Ross, accordingto Jacobson who was not certain on this point. Again itconcerned Parker's reluctance to place the merchandiseon the U-boat as directed. Again, Jacobson could notrecall when this incident occurred and did not reducethe incident to writing because, as he testified, "these areday to day problems." From this testimony I concludethat Jacobson did not consider such incidents, occurringsingly, as important enough to keep records of, but im-portant enough to discuss with the driver involved, as hedid in this case with Parker. This is not to say that suchincidents occurring frequently or in conjunction withother misbehavior might not give rise to greater concernon Jacobson's part.Still a fourth incident occurred concerning which Ja-cobson testified, this one involving Store #608 inQueens, I of 17 stores owned by the president of KeyFoods. The incident involved a request made by the pro-duce manager of the store that Parker stack the mer-chandise in such a way as to keep certain items together.According to the report received by Jacobson, Parkerdid not want to be of any assistance to the produce man-ager and gave a very arrogant response to his request.93 Jacobson struck me as extremely careful during his examinationParticularly, he refused to give dates and times When after severalmonths or years he felt that he could not accurately do so I consider hiscautiousness an attempt on his part to he as truthful as possible and notan indication of evasivenessJacobson explained that his company is in the business ofproviding a service and it was Parker's job to complywith the request. Again. Jacobson was unable to recallwhen this incident occurred and testified that it was notwritten down.With regard to these several complaints from store op-erators, Parker admitted that he had, in fact, refused toplace merchandise on U-boats. He recalled an incidentoccurring at a store on De Kalb, possibly the same inci-dent recounted by Jacobson as having occurred at thatlocation. Parker recalled this incident as having occurredin 1975 or 1976 but admitted similar incidents may havehappened as late as June or July 1978. As far as the Em-ployer's policy is concerned, Parker first testified thatwhether drivers placed the merchandise on the sidewalkor on U-boats was a matter of the driver's discretion. Healso testified, however, that drivers were not to get intohassles with the store personnel and he later admittedwith regard to the placing of merchandise on U-boatsthat the instruction from his Employer was "to workwith the stores."Thus, from all of the testimony on the subject it ap-pears that Parker had been the object of several com-plaints from store personnel, mostly about his refusal tostack the merchandise where the store personnel wantedit and about his arrogant attitude. It would also appearthat no single incident was considered important enoughto take disciplinary action upon, but it is quite possiblethat cumulatively the incidents were considered a seriousmatter.Although considerable time and effort were expendedduring the hearing to adduce evidence concerning Park-er's record of lateness and absenteeism and somewhatmore to develop evidence concerning complaints abouthim from store operators, it would appear that by far themost serious allegations concerning Parker's inefficien-cies were with regard to his alleged stealing of time.From the record as a whole, it would appear that Re-spondent Employer utilizes two means for determiningwhether or not a particular employee is stealing time.One involves the use of spotters, the other the use ofcompany overtime records. The spotters utilized duringthe relevant period were two in number, one employedby Respondent Classic, Passaro, and one employed byKey Foods, Jack Birdie. Birdie spotted all trucks leavingthe Key Foods warehouse carrying Key Foods goods,whether in Classic trucks or in other carriers, the pur-pose primarily being to guard these goods against hijack-ing or pilferage by drivers. Passaro spotted Classic trucksonly. This consisted of following the trucks, store tostore, marking down the amount of time it would take tomake a delivery, watching out for drivers stealing timeby "goofing off' or stealing merchandise. As spotting isa surveillance type of operation, a spotter tries to do hiswork without being observed by the subject.During the regular Thursday night meetings alreadymentioned, where customer complaints, maintenanceproblems, and personnel problems are discussed, spotters'reports are likewise considered. From these spotters' re-ports, by comparing the different routes, the number ofstops, and the number of pieces delivered by each driverC L S S C R U K R E T A ' .. 464DECISIONS OF NATIONAl. L.ABOR RELATIONS 13OARDto the amount of time taken to complete the deliveries, itcan be seen which of the drivers is doing his work expe-ditiously and which of them are "dogging it," accordingto Passaro's credited testimony. Considerations such astraffic problems and weather are also made a part ofeach report where material. Up until about June 1977every Friday or every other Friday there would be ameeting with the drivers during which the problems dis-cussed the previous evening among members of manage-ment were discussed with the drivers to the extent theywere involved. During many of these regular Fridaymeetings with the drivers, along with all of the otherproblems discussed, was Jacobson's concern about thestealing of time which he likened to the stealing of mer-chandise. Although the regular Friday meetings withemployees were not held as often after June 1977 asbefore, they were nevertheless held with some frequencyand Jacobson continued to stress his insistence on thedrivers refraining from "dogging it" or stealing time.Thus, it seems clear that Respondent's concern with thestealing time issue was historic, consistent, and genuine.In spite of Jacobson's frequent warnings to the driversthat he considered stealing time the same as stealing mer-chandise, on December 6, 1977, Parker, on a run to theBronx, left at 6:30 a.m. and did not return until 6 p.m.On that day he delivered 720 pieces at 7 stops. This wasaccording to Passaro who filed the spotter's reportwhich included the comment, "He really dogged ittoday." Passaro told Ross that Parker had parked atStore 796 for better than an hour and a half. WhenParker finally returned, a big argument ensued betweenRoss and himself. Parker refused to clean off his truckand just walked out of the warehouse.According to Jacobson, he received several adversereports from his spotters in October, November, and De-cember, 1977 about Parker "dogging it." In addition,since he signed all the checks tor the employees, hebecame aware that Parker's overtime had increased no-ticeably over that period of time. Passaro's testimonyconcerning his reports to Jacobson about Parker killingtime just sitting in his truck was supportive of Jacobson'stestimony. Jacobson credibly testified that not only wasthe Company losing money by having to pay Parker forunearned overtime but there were also problems becauseof the perishable nature of the merchandise. As Jacobsonexplained, the Company's policy was to get the producedelivered as expeditiously as possible, usually by I or 2o'clock in the afternoon, so that the stores would have itavailable for sale the same day. If the produce is not re-ceived promptly there are complaints. To make certainthat deliveries were made promptly and to avoid anyproblems with the stores, the Company had a policywhereby, if a driver were to finish his route within 4 or5 hours, he could park his truck, go home, and get paidfor a full day. Despite this policy, according to Jacobson,Parker frequently failed to complete his route in thegiven timeframe or within a period comparable to theperformance demonstrated by other drivers, and was re-turning 4 or 5 o'clock in the afternoon.When Passaro reported to Jacobson how Parker waswasting time sitting in his truck he recommended to Ja-cobson that something be done about it. Jacobson con-sidered the reports of Parker's goofing off, the excessovertime that he was paying him, the late deliveries tocustomers and the complaints he had received fromstores about Parker, and agreed that something should bedone. In addition to these so-called inefficiencies Jacob-son also felt that he should get rid of Parker because ofthe "total disharmony" which he had brought about inthe shop. As Jacobson explained, "The helpers wanted...to kill him," quite obviously because they hadbecome aware that he was trying to do away with theirjobs and "half the drivers wanted to physically go athim" because he had been insisting that the Employerforce them to work without helpers. With all these prob-lems which Parker presented to the Employer at thistime, still Jacobson felt that he could not take actionagainst him without first consulting his lawyers becausethe charge which Parker had filed against the Employerwith the National Labor Relations Board in October wasstill outstanding.About December 1977, Jacobson visited his attorneysand told them of his desire to proceed against Parker. Hewas advised, however, not to do so because the casethen pending before the Board required a "more sensi-tive handling" of the situation than might otherwise becalled for.Jacobson took his attorney's advise and so did nothingat the time insofar as taking disciplinary action againstParker was concerned. He did, however, meet with himone Friday before Christmas to discuss with him his inef-ficiencies. This was the same meeting discussed supra, atwhich he informed Parker that he was giving him backhis helper. At this meeting Jacobson told Parker bluntlythat he felt that Parker "was screwing around" and he"knew that he had not been doing his job as expeditious-ly as possible." He told Parker that he was going to"afford him the opportunity to have his helper back if heso desired but if he didn't desire it, he had better startdoing his job in proper fashion, and not spend 2 hourslying on the side of the road somewhere." He advisedParker that he was "totally fed up with his activities";that he "wasn't going to tolerate his inefficiencies"; thathe "wasn't going to tolerate his stealing time";94andthat "he wasn't going to tolerate his abusing the stores."Despite Parker's receiving his helper back and the rep-rimand from Jacobson, he did not, according to Jacob-son, improve. The Employer attempted in the earlymonths of 1978 to assign Parker the shorter routes, pri-marily the one closest to the warehouse consisting of 7to 12 stops and between 600-1,00095 pieces of merchan-dise. Jacobson testified that, whereas Parker would take10 hours to do this run, other drivers did it in 4-5 hours.On April 18, 1978, Joe Walker was sent out on a runto Brooklyn with Parker as his helper. Passaro, on spot-ting duty that day, reported that, after they made a de-livery to Store #798, "they pulled to the next block and"9 Parker denied that Jacobson ever discussed with him the subjects ofstealing time or overtime other than in lone group meeting in late May1978. credit Jacobson on this matter9' Other drivers were delivering on a heavy day about 200-250 morepieces than Parker. according to Jacobson's credited testimony, andwould make between 7 t 14 stops. CLASSIC TRUCK RENTAL CRP.465parked there for an hour and a half."!'"Passaro reportedthe incident to Jacobson. Although Respondent arguesthat this incident should be correctly viewed as a nega-tive report on Parker since he %was part of the team, bothmembers of which had been caught stealing time, theGeneral Counsel argues that, since the driver admittedly"calls the shots." Parker cannot be blamed. I tend toagree with Respondent's position. If Parker did not wantto engage in stealing time along with Joe Walker, I amcertain that he could have convinced Walker to get backto work by merely stating that, unless he did so. Parkerwould advise the Employer what had occurred. I agreewith Respondent that as a team they were both responsi-ble.In May there was a regular Friday meeting with theemployees at which the men twere again warned aboutdogging it. They were advised again, as they had beenon previous occasions, that the Company employed spot-ters, and there had been reports from the spotters thatthe men were not running their routes as efficiently asthey could. The men were informed that from an analy-sis of the logs it could be seen that certain men would goout on a route on I day and spend 10 hours to completethe run, then go out on the same route the next day,with the same number of stops and the same number ofpieces, and be able to complete the run in 4 hours be-cause they had something personal that they wanted todo. The men were advised that management was awarethat some of them "were playing with the time" and thatthey were to stop this practice. The men were told thatan hour of overtime normally cost the Company morethan a case of merchandise, that to steal an hour of over-time was like stealing a case of merchandise, that stealingmerchandise was cause for dismissal and that thereforestealing time was likewise cause for dismissal. Parker wasone of those present during this meeting and heard Ja-cobson's warning. He testified however that this was theonly time he heard anyone from management discussstealing time being a violation of company rules.In June 1978 the Employer's accountants visited hisplace of business to do their periodic 6-month analysis ofthe Company's expenses. They reported to Jacobson onall aspects of the business including payroll costs. Payrollwas broken down into several categories including totalcost for overtime and overtime paid to each employeefor the period immediately preceding the analysis. 97Theaccountants' figures indicated that Parker had receiveddouble the average of the overtime earned by the otheremployees over the 6-month period January throughJune 1978.98 Whereas Parker received $900 in overtimeand Joe Walker received about $700, the other driversaveraged between $150 and $250 for the same period.When asked about Parker's overtime in previous years,96 Passaro testified to one incident where he spolted Parker sittingbehind the truck for an hour and a half This may or may riot be thesame incident Parker admitted putting in fr osertime during the time heworked with Walker but stated that it only amounted to I or 2 hours perweek "'when the route as real heavy." and in the winter during heassnows.97 The General Counsel asked Jacobrson if this material a aailableJacobsoin assured him that it als in his office anrd could be extractedThe General Counsel did not pursue the matter.n I The report was still in draft form aid, of course. not quite cormpleteJacobson testified that in the period January throughJune 1977 Parker's overtime was one of the lowest fig-ures among the drivers and helpers. In the second half of1977 Parker's overtime began to increase until by the endof that period he was at the top in overtime received orclose to it. From the spotter reports, from a comparisonof the hours taken by other drivers to complete theirruns and from the report of the accountants as to theamount of overtime received by Parker as compared tothe amounts received by other drivers, Jacobson con-cluded that Parker was stealing time. O)n the subject ofovertime, Parker denied that he received any at allexcept for the period of time he worked with JoeWalker.After receiving the report from his accountants, anddetermining that Parker was receiving more overtimethan anyone else, and after receiving the reports from hisspotter that Parker was stealing time, Jacobson consid-ered also Parker's demonstrated arrogance and the illfeelings that had been created between Parker on the onehand and Ross and Passaro on the other and decidedonce again to talk to his attorneys to see what could bedone about Parker. According to Jacobson:It was like nitpicking things. where everythingbecame a conflict. I decided I could no longer putup with it.I just felt like, that I was the one that was beingprejudiced. Because I couldn't proceed in operatinga business in its normal fashion.My hands were tied. And I finally spoke with myattorney.Once again Jacobson was advised not to proceed toarbitration against Parker. Jacobson therefore decidedthat once again he would have to speak to Parker aboutthe situation. He confronted Parker with the fact that hehad received the report from his accountants, that Park-er's overtime had exceeded everyone else's, that he wasunhappy with Parker's work, that in his opinion Parker"was screwing the company," and that the time hadcome when he "wasn't putting up with it anymore." Ja-cobson told Parker that, if he thought he could hold himover a barrel by running to the Labor Board, he couldnot do so. Despite advice of counsel he advised Parkerthat he intended to proceed with the arbitration againsthim because of his failure to follow company policy andfor stealing time, and that maybe it was about time tostraighten out their problems. According to Jacobson,Parker simply replied that, as far as he was concerned,they had no problems and that Jacobson "could dowhatever he pleased."99Subsequently, Jacobson again saw his attorneys andadvised them that he felt he just had to seek the remedyavailable to him under the contract, to take Parker to ar-bitration to determine if he could terminate him, since hefelt that he was being "prejudiced" or "persecuted"'°",'9 Parker did nol testifs with regard toi this discussirtn but testifiede.asielv o the general subjec of stealing time tie specifically deniedIhai arnyone from tlhe C'lirpan e.er mentioned taking him t arbitrationrlI credit Jacobson oin this mattiler""1 Terms used h) Jacobhson in his testimolnyCLASSIC TRUCK RENJ AL COR I'. 465 466DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDbecause of Parker's actions in failing to do his workproperly, then hiding behind the Labor Board in orderto prevent the Company from taking remedial stepsagainst him.About this time, in June, Jacobson continued to re-ceive spotting reports from Passaro, both good and bad.On June 27 Parker and his helper made his run in 4hours and 20 minutes, time which Passaro termed "fan-tastic," very good in terms of the number of pieces deliv-ered and the number of stops. This proved all the moreto the Employer that Parker was capable of doing hiswork in proper time and that on those days when hetook much longer he was "goofing off." In fact, on June16, Parker had been seen by Passaro parked for an hourand a half near Linden Boulevard, not performing hisduties. On this occasion, he had left at 6 a.m.. made 4stops and delivered 642 pieces, and returned at I p.m.t"'In addition to Passaro's spotting reports on Parker. Ja-cobson also received spotting reports on Parker fromBirdie during the period June and July 1978. Again thesereports were both favorable and unfavorable. One ofthese reports involved Parker's sitting in his empty truckfor between 1-1/2 to 2 hours after making his delivery.The delivery made on this particular occasion consistedof about 40 pieces, 24 of which were bunched parsley ina paper bag. According to Passaro the entire deliveryshould have taken no more than 10 minutes. The Birdiereport for this day also noted that Parker sat in his truckfor 20 minutes after each of his other deliveries. '102On July 27 the Employer through its attorneys filed itsnotice of intention to arbitrate the matter of whether itcould discharge Parker for inefficiencies. The arbitrationwas to be held through the facilities of the New YorkState Mediation Board in accordance with the provisionsof the labor agreement with the Union. This was the firsttime, according to Jacobson, that the Company eversought to invoke the arbitration clause of the laboragreement against an employee.On August 2, 1978. Parker filed the charge in Case 29-CA-6580 in which he alleged that the notice of intentionto arbitrate was filed because of his activities on behalfof the Union and because he filed charges with the Na-tional Labor Relations Board. On September 12 com-plaint issued based on said charge. Respondent takes theposition that it has undertaken the course of action it hasbecause Parker was stealing time and for the other rea-sons enumerated above.The record certainly supports a finding that Parkerhad been engaged in protected activity. He was a unionmember but so were all the other drivers. He had servedon the negotiating team but the contract had successfullybeen arbitrated and it appears that its negotiation had"" One might be tempted to argue that, since Parker earned no over-time on this occasion and the Employer's policy would permit the driversto go home if they finished their runs early. no harm had been doneHowever, it seems clear from the record that the Employer could changethe routes around, adding or subtracting stops on those routes Thus. ifall drivers worked at a steady. normal pace, presumably fewer driverswould he needed to do the same amount of work. The loss to the Em-ployer due to stealing time is thus quite apparent even where there is noovertime involved.I" Passaro. w\hile on the stand, offered to make these reports availableto the General Counsel but the offer was declined.raised no animosity on the part of anyone. Parker'sgrievance over the August 4, 1977, incident had nevergotten off the ground and had been, by the time the Em-ployer filed its notice of intention to arbitrate on July 27,1978, apparently long abandoned. A good many prob-lems surrounded Parker's running for steward in August1977 but these problems concerned, for the most part, re-lations between Parker and the drivers rather than be-tween Parker and management. Thus, Parker's active at-tempt to get the helpers into the Union was ephemeral innature, lasting but a few hours until, in violation of theAct, Jacobson stated that he would let them all gobefore he would agree to their membership in the Union.As soon as Jacobson made his position known in an in-stantaneous outburst, Parker dropped the subject and im-mediately embarked on a program to get rid of the help-ers in order to assure the drivers of a fifth day's work.There is not a shred of evidence that after October 7.when the subject of the helpers being brought into theUnion was first brought up and rejected, that Parkerpursued this objective by any means undertaken throughdirect negotiation with the Employer and the Union. Onthe contrary, Parker's energy as steward, after October7, was expended entirely in attempting to get the Em-ployer to agree to send the drivers out without helpers, aplan which the Employer, himself favored. But althoughParker made no further overtures to the Employer afterOctober 7 to get the Employer to have the helpers cov-ered by the contract and, in fact, did his utmost to getrid of the helpers altogether, Parker on October 19 un-dertook a course of action totally at variance with his ac-tivities as steward. On that date he filed charges againstboth the Employer and the Union for failure to extendthe coverage of the contract to the helpers-the sameemployees that he was trying simultaneously to get ridof. The inconsistent nature of Parker's actions, togetherwith the timing of the filing of the charge which oc-curred within a few days of the drivers' attempt to circu-late a petition to remove Parker as steward, convincesme that Parker filed the charge against the Employerand the Union not because of any desire to aid the help-ers but rather in retaliation for what Parker suspectedwas a conspiracy to remove him as steward. Thus, in-cluded in the complaint which issued based on thischarge was the allegation that Jacobson requested em-ployees to sign the petition to remove him as steward.It was in the months of October, November, and De-cember, immediately after Parker's removal as steward,that Jacobson noticed an increase in Parker's overtimeand an upsurge in adverse reports on his work from thespotters. Finally, just before Christmas 1977 Jacobsondiscussed his dissatisfaction with Parker's work withParker, noting in particular the matters discussed earlierherein. A few days later, on December 28, the RegionalOffice issued its complaint against the Employer basedon Parker's charge. Jacobson, in his testimony, noted hisfrustration in feeling that he could do nothing aboutParker's poor work record while there was a charge out-standing against the Company.In June 1978 when Jacobson received his accountants'report he called Parker in and, as described above, repri- CLA~iSSIIC TRUCl RNTA CRPK4. .manded him again for the inefficiencies in his work. O)nJune 16, 1978. Parker filed the charge in Case 29-CA6469 alleging that Classic alld its a/ler ego. AutomatedBread Co.. had been, for 6 months, discriminating againsthim and his followers in favor of McNeil and his follos -ers. On July 21 the Region issued its complaint hbased onParker's June 16 charge.On July 27 the Employer filed its notice of intentionto arbitrate the discharge of Parker. From the totality ofthe evidence I cannot conclude that Respondent decidedto file its notice to arbitrate Parker's discharge becauseof his protected concerted or union activity becausemuch of it had occurred monthlls hefore. here .s ashowever, the timeliness of the June 16 charge and the is-suance of the July 21 complaint sshich ml) has e pla!ieda part in Respondent Classic's decision to seek Parker'sdischarge.Stacked against the case put togethelr h the (ieneralCounsel to prove a iolation i Respondent's case upoiiwhich it relies to sho\% an intention to discharge or.more accurately, to bring a case to arhit';ation in order todischarge Parker. Much of that upon which Respondenlrelies to show cause for discharge consists of mattersremote in time from the date upon which notice to arti-brate was given On the other hand, it is clear thatParker had fairly recently been engaged in stealing time.had been warned about it, and had cavalierly brushedaside the criticism, despite the fact that Respondent hadofttimes advised him and other employees how seriouslythis particular offense was considered Jacobson testified.in my opinion credibly, that he felt that Parker was steal-ing time, then hiding behind charges with the Board illorder to protect himself from discipline. I think that Re-spondent is correct in his assessment of Parker's stand.Although it is quite possible that Respondent would nothave filed its notice to artibrate Parker's discharge absentParker's filing unfair labor practices, I cannot concludethat the General Counsel has sustained his burden ofproof in this respect. Rather, I find that the GeneralCounsel has failed to prove by a preponderance of theevidence that Respondent filed its notice of arbitrationwith regard to its intention to discharge Parker becauseof discriminatory motivation or because Parker had filedcharges with the Board.On the contrary, I conclude that, for reasons stated byJacobson during his testimony, Respondent was initiallydissuaded from seeking Parker's discharge because of theoutstanding charge, then determined later to file thenotice to arbitrate his discharge despite the new chargesfiled by Parker on June 16 and the complaint whichissued on July 21. Granted that Parker did not endearhimself to the Employer by filing the new charge onJune 16 but neither did he by so doing succeed in insu-lating himself from discharge for cause simply by virtueof the fact that he had engaged in protected activity.whether or not this was the purpose of his filing of thecharge.103 As stated in Klate Ilolt Company, 161 NLRB1606, 1612 (1966):"" Rtos and uara,... /,, i. h a (ait Opcn Aitr Surket. 211 NI RI945 (1977)ThFile mere fact that an employer may desire lo ter-minate an eIployee because he engages in un*el-come concerted activities does not, f itself. eslab-lish the ula fulillss of a suhbscquclt discharge. Ifan employee pro ides an employer sxithi a ufficientcause for his dismissal b engaging in conduct fiss hich he would ha e been terminated i any;- e entland the employer discharges him for that reason.the circumstance that the employer 'celcomcd theopportunitx to discharge does iiot make it discilinll-atorS inILd therefore lass.fult'cr-taill Ili.coindluclT sxlliicLh s(I]ud jllutifs a discharge.absent an protected actiit, ,.ill also justif\ a dis-chatr ge despite protected acti it5.Ro aliid .1uzirlcco.In.. suipra: Summitr/l lt/c, Inc.,. 245 N RIB No Ill{197(). 1Therefore, if the Finploer felt that these teregrounds for discharg e of Parker. .hich I find e did.then he certainly had grounds to file a notice of itentionto arbitrate to determine if ie swcrcT correct i Ilis judg-ment. I therefore find no i olation in Respondent (Clas-sic's decision to issue its notice of intention to alhitlralieconceriiiig its intention to discharge IParker.Just prior to the scheduled date for arbitration, i Sep-tember 1978, Jacobson again spoke with Parker. lieasked Parker if he realized why he was taking him to ar-bitration. He told him that his overtille swas highly illexcess of that of other employees. IHe advised him thathe, Parker, knew that the Company employed spottersand that he, Jacobson, had received reports from thesespotters indicating that Parker had taken excessi' e tinesshilc out o his route. lie informed Parker that whtma tit,was tryinlg to do was to get him to get his job donle in anormal timeframe. Parker replied, according to Jacobson.that he did not feel that he was doing ;anythilng ut ofline. The scheduled September arbitration sas postponedas was the next two scheduled arbitration hearings, thethird one indefinitely.On December 18 and 19, 1978, and on January 29 and30 and February 1, 1979, the hearing \vas conducted inCases 29-CA-5993, 29-CB-3087, 29-CA-6469, and 29CA-6580. On February 26, 1979, the charge i Case 2-CA-7044 was filed.Case 2-CA-7044In Case 29-CA-7044 filed by Herman Mcl.ean. anemployee of Respondent Classic, it as charged thatClassic denied vages and other benefits o Mcl.ean be-cause he was not a member of the Union and thus ren-dered unlawful assistance to the Union in violation ofSection 8(a)(1) and (2) and discriminated against McLeanin violation of Section 8(a)(1) and (3). It further allegedthat on January 5 1979, Respondent Classic discrimina-torily laid off McLean because he tried to join the lnionand because of other protected concerted acti ities inwhich he engaged, also in violation of Section X(a)(1)and (3).When comiplaint issued oni April 18, 179). one of thesubstantixe allegations contained therein s\*as that:Since on or about August 26, 178, Respondent, h\Anthony Passaro alld Mark Jacobson .ariedClASSIC RCK RFNT.\l R  46;DECISIONS OF NATIONAL LABOR RELATIONS BOARDand directed its employees not to become membersof the Union ....04A study and analysis of the record reveals no evidenceto support the allegation that anything at all occurred onor about August 26, 1978. 05Since the General Counseldid not file a brief I am left to guess at his probabletheory.The record indicates that Herman McLean was hiredby Respondent Classic on July 3, 1978. as a driver.McLean was paid $213 for a 4-day week, which equatesto the union scale as reflected by the contract. When hefirst obtained employment, he asked Passaro which localunion would be representing him and Passaro repliedthat it was local 138 and that he would have to be therefor 6 months before he could join the Union. It is patent-ly clear that if this discussion is the incident which isbeing relied upon by the General Counsel, it is barred bySection 10(b) for the incident took place during the weekof July 3., 1978, and the charge was not filed until Febru-ary 26, 1979.In January 1979 there was another conversation be-tween McLean and Passaro during which McLean ad-vised Passaro that he would like to get into the Union.IPassaro, on this occasion, told McLean that there wereother people there 6 months and over who were not yetin the Union. ater, McLean went to Jacobson andasked him about the Union. McLean showed Jacobsonhis old Local 138 book which had run out. Jacobsonopined that probably McLean would not have to pay an-other entry fee and promised to look into the matter. Ja-cobson never did get back to McLean with regard tothis question.In my estimation neither Passaro nor Jacobson hadany obligation to McLean to pursue the matter. Clearly,if McLean were genuinely interested in union member-ship, it was easy enough to contact NcNeil, the steward,Price, the business agent, or someone else connectedwith the Union. I see no violation here and recommenddismissal of the allegation.The second substantive allegation contained in thecomplaint in Case 29-CA-7044 (pars. 10 and Il) states:Since on or about August 26. 1978 Respondent hasrefused to pay to ts employee McLean wages andto provide him with welfare benefits to which he isentitled, pursuant to the terms of the collective bar-gaining agreement ...because of his nonmember-ship in the Union.The record reveals with regard to this allegation thatcontrary to the General Counsel's position McLean did,in fact, receive the contract wage-$213 for 32 hourswork-and stated as much on the record. As to fringebenefits, McLean testified that during the 6-month periodprior to his filing of the charge he had incurred medicalexpenses and had received no compensation thereforfrom the Employer as required by the labor agreement.On cross-examination, however, McLean admitted that' I'Par 9 f he complainl"' August 2h, 1978, I, precisel 6 months prior to Ihe dte Mcl.eanfiled the charge I hus, this particular date was cited for obvious I(b)purposeshe never filed a claim for these expenses. I therefore findno violation with regard to medical or hospitalizationfringe benefits. Similarly, the record reveals that, as ofthe time the charge was filed and complaint issued,McLean had not been employed for a full year with Re-spondent. Under the terms of the contract, employees inthe unit receive 2 weeks' vacation after 1 year's service.Therefore, as of the relevant period McLean was not en-titled to vacation. °6I therefore find no merit to this al-legation and recommend its dismissal.The third allegation contained in the complaint (pars.12, 13, and 15) in Case 29-CA-7044 is as follows:On or about February 5, 19791"0 Respondent laidoff its employee McLean. From January 5, 1979until March 26, 1979, Respondent failed and refusedto reinstate its employee McLean to his former orsubstantially equivalent position of employment .. .because McLean attempted to become a member ofthe Union.With regard to this allegation McLean testified that onFebruary 5 after he returned from completing his routehe received a message to contact Passaro at the breadhouse (Automated Bread Co.). When he went over totalk with Passaro, Passaro told him that business wasslow and that he was going to have to lay him off be-cause of a shortage of work. Passaro told McLean thathe was going to have to lay off' three people includingMcLean. He did not, however, name the other two andMcLean testified that, in fact, no one else but himselfwas laid off.McLean testified that at the time of his layoff he wasnot the most junior employee and that there were drivershired after he was. McLean, when asked to name thedrivers with less seniority than himself, named one JessieLouis and two other drivers, Woodrow and Robert, nei-ther of whose last names McLean knew. These threedrivers, according to McLean, continued to work afterhis layoff. He stated that he knew this to be a fact be-cause he saw their cars parked at the bread house andbecause his helper Isaac Brahan, had told him that thesepeople were still working.McLean, before his layoff, drove Route 6 which cov-ered Queens, Long Island City, and Astoria. After hislayoff several other drivers 108 drove Route 6. Whenasked if anyone with less seniority than McLean haddriven Route 6 after his layoff, McLean named an indi-vidual named Stewie but could not supply his last name.Upon further examination McLean stated that Stewieused to be a helper and was classified as a driver-helper'09who drove infrequently whereas McLean isclassified as a driver. In his testimony on the subject,McLean admitted that, when Stewie was on Route 6""( In September 1979 there as another question concerningMcl ean's right to vacation and vacation pay McLean did not, however.pursue the matter"'7 The date appears as amended at the hearing.i"" McLean testified vaguely that Jessie L.ouis probably worked hisroute in his absence. This testimonS is too ague, howeser, to warrantserious consideration"'o The classification of driver-helper does not appear in the contract. CLASSIC TU~CK RTALL COI'4.during the period of his, McLean's, layoff, and was help-ing rather than driving, the driver was one with more se-niority than McLean. When asked if it were not true thatduring this period when Stewie was working Route 6most of the time he was helping and not driving,McLean admitted. "Well, I couldn't say for that, becauseI weren't there." At a later point in his testimonyMcLean contradicted himself and stated that he knewfor a fact that Stewie did more driving than helping onRoute 6 during his layoff.Although McLean testified that other more junior em-ployees worked his route during his layoff, his testimonyas to what he did about it was confusing and inconsist-ent. Thus:Q. Yes, did you ever complain to anybody aboutthe layoff that people more junior than you wereworking and you weren't?A. I spoke to Mr. Bunyan [NLRB attorney].Q. When was the first time you spoke to Mr.Bunyan about that, if you can remember?A. I think it was two weeks after I was laid off.Q. Did you in your entire life ever complain toanybody from the boss from the Employer's side ofthis problem that you have been laid off out of se-niority and that they should do something about it?A. Only Mr. Bunyan, as I say.Q. But you didn't tell it to Mark [Jacobson]?A. No.Q. You didn't tell it to Tony [Passaro]?A. No.Q. And Tony or Mark never said anything to[you] about your being laid off because of theUnion and all that kind of stuff, did they?A. Well, he told me I was laid off because hewas short of work.Q. (By Mr. Bunyan) During the time that youwere laid off, Mr. McLean, did you ever speak withanyone at the Employer about work?A. I spoke to Tony over the phone.Q. Do you recall how many times you had con-versations with Tony about work?A. Maybe about two times.Q. Do you recall what those conversations wereabout? What did he say and what did you say asbest as you can recall?A. I asked him if there's-you know, if workpicked [back] up, and he said, No.Q. Was that the extent of the conversation?A. That's it.But compare the above testimony of McLean with thistestimony, also McLean's:Q. Did you ever have a conversation with any-body about the fact, at the time of your layoff, thatthe route which was available to you or less juniormen than you was a route that you didn't knowhow to handle, that you weren't familiar with?A. Oh, yes. I spoke to Tony.Q. Tell me about that conversation would you?A. Well, I asked Tony what happened to myroute six. You took it off me and gave it to some-body else.Q. What did Tony say?A. He told me that no driver here got a specialroute, they put you on any route he feel like.Q. When was this?A. After my layoff.Q. About how long after our layoff?A. About three weeks.I find McLean's description of his various conversa-tions with Passaro somewhat inconsistent. I also find thatthe evidence adduced by the General Counsel to showthat McLean was laid off out of seniority less that over-whelming, i.e.. McLean's alleged observation of someworkers' automobiles parked in the vicinity of the Em-ployer's premises and the hearsay testimony adducedthrough McLean that he was told by Brahan that youn-ger drivers were still working while he was laid off.Why was Brahan not called to testify directly, or otheremployees called for that purpose? Why were there norecords subpenaed? But granting, arguendo, that McLeanwas laid off out of seniority, that fact in itself does notconvince me that the layoff was discriminatorily motiv at-ed, for the choice of McLean for layoff might have beenfor any number of legitimate reasons, including but notlimited to the one hinted at during the hearing: namelythat other drivers may have been more familiar with theroutes. In short, I find that the General Counsel hasfailed to prove by a preponderance of the evidence thatthe layoff of McLean was motivated by discriminatoryreasons. I therefore recommend that this allegation bedismissed.At the hearing the General Counsel moved to amendthe complaint to allege a denial of a fifth day's workduring the period 6 months prior to the date the chargewas filed, that date being February 26, 1979. The recordreveals that during the period in question Respondentpermitted its drivers to wash trucks and sweep out thewarehouse on Wednesdays on a rotating basis in orderfor the drivers to occasionally make a fifth day's wages.McLean testified that, prior to his discharge, he workeda number of Wednesdays as did the other drivers.""There is no evidence that he did not receive his fairshare of this type of work. After his layoff from Classiche, of course, did not work on Wednesdays for the obvi-ous reason that, since the whole idea of giving theWednesday work to the drivers was to try to make up afifth day's work and insure, where possible, a full week'swages, it would not serve that purpose to call inMcLean to work just on Wednesdays. In fact, it woulddefeat that purpose. I therefore find that the failure ofRespondent to call in McLean to work at Automatedwhile in layoff status was not discriminatorily motivatedand I recommend dismissal of the allegation.Inasmuch as I have found no merit to any of the sub-stantive allegations contained in the complaint in Case11" )1 one isolated occalion McLean drose a truck fir Aulinalledw.hen thal compan' was shorl rf helpCLASSIC TRUCK RENTAL CRP  470D)ECISIONS OF NA'IONAL LABOR RELATIONS BOARD29-CA-7044 I recommend that said complaint be dis-missed in its entirety.Cases 29-CA-7072 and 29-CA-5155After arbitration was postponed three times, Respond-ent Classic, on March 1. 1979,111 requested the NewYork State Mediation Board to reschedule a hearing dateto arbitrate Parker's discharge. On March 7 the Media-tion Board scheduled the arbitration for March 21.Parker received proper notice through the mail. Parkertestified that he did not attend the scheduled March 21arbitration because he was ill.On March 21 Arbitrator Mortimer D. Moriarity wrotethe following letter to Respondent Classic with copies toParker, his attorney, the Union, and Respondent Classic'sattorney.Dear Sirs:Since James Parker has consistently frustratedyour efforts and those of Local 138 I.B.T. as well asthose of this Agency to arbitrate the matter of hisdischarge, you are hereby advised to suspend thegrievant without pay as of Friday, March 23, 1979pending a final hearing by this Agency.The date for this Final Hearing shall be Tuesday,April 3, 1979 and it shall take place in the NewYork Mediation Board Offices on the 34th Floor ofTwo World Trade Center, New York, New York10047 at 10 a.m.Very truly yours,Mortimer D. MoriarityArbitratorParker received a copy of this letter on March 22.On March 23 Jacobson showed Parker his copy of theMarch 21 letter from Moriarity and advised Parker thatthe letter gave him authority to suspend Parker. He thendid so.In February and March Parker did some work forAutomated Bread, sweeping down the warehouse onSaturday mornings. This work was again to give thedrivers a means of obtaining a fifth day's employment.After Parker's suspension on March 23, he was no longerpermitted to work Saturdays for Automated Bread. OnMarch 31 Parker went to Automated and asked if itwould be possible for him to continue working Saturdaysas he had been doing. The individual whom he asked,Murray Brenner,' 12 told him that he, Brenner, wouldhave to ask Jacobson. When Parker called back later hewas informed by Brenner that he had been unable tocontact Jacobson. Parker did not work that day. I con-sider that Parker was suspended at Automated 1 3 as wellas Classic as a result of the arbitrator's letter of March 21advising Jacobson to suspend him.t ' tlerellaftcr all dates are in 1979 unless otherwise indicated.112 Ihe record is silent as ilt renner's position ith AutomatedBread" : Inasmuch ils emploeyces of Classic worked for Automnaled as well.at tile direction olf Jacobson ho, fIronl the record, clearly "aas i chargeof labo r relaltilts at both places, I find Classic and Automated tIo he joinemplyecr, orf iho.se cmplo ees "rking at hboth establishments.Inasmuch as I have found that Respondent Classic didnot violate the Act in attempting to arbitrate the ques-tion of whether or not it had just cause to terminateParker, since the labor agreement provided for arbitra-tion, and Respondent had sufficient reasons, unrelated toParker's union and concerted activity, to pursue its con-tractual rights, it follows that if, in fact, Parker had"consistently frustrated" the efforts of all concerned,then the arbitrator, to force Parker to cooperate, mighttake the logical steps of advising the Employer to sus-pend him pending the rescheduling of a new hearing at areasonable time. To do otherwise would be to permitParker to frustrate the arbitral process while continuingthe activity to which the Employer objected, at the Em-ployer's expense. Likewise, it follows that the Employerhad no alternative but to follow the arbitrator's adviceand suspend Parker until he cooperated.This conclusion of course presupposes that Parker hadas charged "consistently frustrated" the efforts to arbi-trate his case. The record is almost barren of informationconcerning why the arbitrator reached the conclusion hedid except that Parker admitted that he did not appear atthe hearing of March 21. Though Parker testified that hisabsence was due to illness, there was no testimony as towhether or not he had advised the parties or the arbitra-tor in advance that he would not appear. If he had not,this fact might account, at least in part, for the arbitratorconcluding that Parker had "consistently frustrated" ef-forts to arbitrate his case. Although the record containsnothing more, I am willing to conclude that the arbitra-tor, a neutral party, acted in good faith when he advisedRespondent to suspend Parker and that Respondent Clas-sic did not violate the Act when it followed the arbitra-tor's direction.As noted above, the new date for the arbitration hear-ing was April 3. There is no indication in the record asto what if anything occurred on that date. On April 4Parker again went to Automated and talked with Bren-ner who allegedly told him that Jacobson had told Bren-ner not to let Parker work at Automated because he hadbeen suspended at Classic. Thereafter, Parker did notwork at Classic or at Automated until he was reem-ployed on August 13 at Classic, and shortly thereafter atAutomated.Brenner is nowhere alleged to be a supervisor nor wasany evidence offered by the General Counsel to indicateagency status. Therefore, any statements made or actionstaken by him cannot be automatically attributed to Re-spondent Classic or to Respondent Automated. Brenner'sremarks to Parker concerning Jacobson will also be re-jected as evidence in this instance as purely hearsay. Butif, arguendo, the evidence did reflect that Automated laidoff Parker because of his suspension at Classic, I wouldfind no violation of the law since Parker's suspension atClassic was for legitimate reasons and Parker's work atAutomated was only for the purpose of permitting himto fill out the week by giving him some extra work.' 4I'4 Ptr 14 orf he conlslidated colmplaint in Cases 29-CA-7072 and29 CA 7155 which issued iln May 30, 1979. satesContinued CIASSIC TRUCK RENTA. CRP.471It was in, effect, an adjunct to or an extension of hiswork at Classic. When Jacobson determined to followthe arbitrator's advice and suspend Parker, he did sofrom both jobs for the same reason. I would thereforerecommend dismissal of the charge in Case 29-CA-7155as well as Case 29-CA 7072.IV. THE ltFFtiT OF RESPONDENT CLASSIC'S UNFAIRlABOR PRACHICES UPON COMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEI)YHaving found that Respondent Classic has engaged inunfair labor practices warranting a remedial order, I shallrecommend that it be ordered to cease and desist there-from and that it take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS O1: LAW1. Classic Truck Rental Corp. and Automated BreadCo., 5 are employers within the meaning of Section2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening employees with discharge to preventthem from becoming members of the Union, RespondentClassic has engaged in, and is engaging in, unfair laborpractices with the meaning of Section 8(a)(l) of the Act.4. The unfair labor practices engaged in by Respond-ent Classic affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent Classic hasviolated the Act in any other respect.6. The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent Automatedor Respondent Union has violated the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, and pursu-At all times material herein. Parker was employed by RespondentAutomated on a regular "shape up" basis as a driverIn an effort to support this allegation the following testimony was ad-duced by General CounlselQ In the instances that we have you-having worked for Auto-mated in the time frame of February and March of this year, thework that you performed for Automated was what, sirsA Sweeping floors, moving racks around But I did drive oneday. One day, I think it was my first day working there, he told methat he was short of a driver to take out a route out there in Elmont.Long Island.I conclude that Parker worked on Saturdays, as Jacobson testified,simply to make up enough time to complete his workweek, just as he andother employees did on Wednesdays His work at Automated was there-fore contingent on his continued employment at Classic Therefore, if hissuspension at Classic was lawful. his suspension at Automated for thesame reasons uas likewise lawfull By virtue of its being a joint employer.ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER' l 6The Respondent, Classic Truck Rental Corp., Brook-lyn and Great Neck, New York, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge to preventthem from becoming members of Local 138, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under the National Labor Rela-tions Act, as amended.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its Brooklyn and Great Neck, New York,locations copies of the attached notice marked "Appen-dix." t7 Copies of said notice, on forms provided by theRegional Director for Region 29, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.116 In the eent no eceptions are filed as pro, ided hb Sec 102 4 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rule, and Regulations, he adopted bh the Board andbecome its findings. conclusions, and Order. and all ohjections theretoshall he deemed waived for all purposes.I': In the event that this Order is enforced by a Judgment of a UnitedStates Court ot Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violatedthe National Labor Relations Act, and has ordered us topost this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionCLASSIC TRUCK RENTA. COR'. 471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any such activi-ties.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT threaten our employees with dis-charge to prevent them from becoming members ofLocal 138, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under the NationalLabor Relations Act, as amended.CLASSIC TRUCK RENTAL CORP.